ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_11_FR.txt. 375

OPINION DISSIDENTE DE M. SHAHABUDDEEN
[Traduction]

La Charte a été signée le 26 juin 1945. C’était la promesse d’un monde
moins troublé. Mais les armes ne s’étaient pas encore tues et une arme
nouvelle allait voir le jour. Il fallait encore l’expérimenter. L’essai eut lieu
le 12 juillet 1945 à Alamogordo. Le compte à rebours commença. Puis
vint le moment de «l'éclat de mille soleils». Ce sont ces mots qui vinrent
à l’esprit du responsable de l’équipe scientifique, qui devait se souvenir
aussi de la fin de ce vers qui remonte à un temps très ancien: «Je suis la
mort, celui qui anéantit les mondes.» !

Par comparaison avec ce qu’on verrait par la suite, ce fut une petite
explosion. On a construit depuis lors des bombes plus puissantes, et
les cinq Etats nucléaires déclarés les possèdent. La perspective de voir
l'humanité anéantie à la suite d’une guerre nucléaire existe bel et bien.
Les livres de certains peuples primitifs enseignaient que l’emploi d’une
superarme susceptible d’avoir des effets destructeurs excessifs n’était
pas autorisé. Que nous dit le droit international contemporain à ce
sujet ?

Telle est, en substance, la question posée par l’Assemblée générale.
Cette question soulève le difficile problème de savoir si, dans le cas par-
ticulier de ’emploi d’armes nucléaires, il est possible de concilier l’impé-
rieuse nécessité pour un Etat de se défendre avec la nécessité non moins
impérieuse de garantir que, ce faisant, cet Etat ne compromette pas la
survie de l’espèce humaine. Si une telle conciliation s’avère impossible,
qui va devoir céder? Le problème ainsi posé est-il un problème de droit?
Si c’est le cas, quelles sont les voies de recherche juridique qui s’ouvrent
devant nous”?

Après avoir rejeté les arguments préliminaires qui lui étaient présentés,
la Cour a décidé, à la quasi-unanimité, de donner suite à la demande qui
lui a été soumise par l’Assemblée générale de donner un avis consultatif
sur le point de savoir «s’il est permis en droit international de recourir à
la menace ou à Pemploi d’armes nucléaires en toute circonstance». Elle a
ensuite, à une faible majorité, répondu à la question de l’Assemblée géné-
rale en déclarant, de son propre aveu, qu’elle ne pouvait apporter de
réponse de fond à la question. Il me paraît difficile de nier que ce qu’on

! Peter Michelmore, The Swift Years. The Robert Oppenheimer Story, 1969, p. 110.
Oppenheimer a pu lire ce vers dans la version originale sanskrite du Bhagavad-Gita.

153
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 376

trouve à l’arrivée n’est pas ce qui était annoncé au départ. Je fais valoir
respectueusement que la Cour aurait dû répondre à la question de
FAssemblée générale et qu’elle était en mesure de le faire — dans un sens
ou dans l’autre.

Du point de vue des principes juridiques de base pertinents, la réponse
de la Cour est énoncée dans la première partie de l’alinéa E du para-
graphe 2 du dispositif de l’avis consultatif de la Cour. Tout en formulant
une réserve à propos du mot «généralement», je suis d’accord avec la
Cour pour estimer

«que la menace ou l’emploi d’armes nucléaires serait généralement
contraire aux règles du droit international applicable dans les con-
flits armés, et spécialement aux principes et règles du droit humani-
taire».

La seconde partie de l'alinéa E du paragraphe 2 du dispositif de l’avis
consultatif de la Cour me pose un problème. Si l'emploi d'armes nu-
cléaires est licite, la nature de ces armes ainsi que les exigences en ma-
tière de nécessité et de proportionnalité auxquelles est subordonné lexer-
cice du droit naturel de légitime défense donneraient à penser que l'emploi
de telles armes ne pourrait être licite que «dans une circonstance extrême
de légitime défense dans laquelle la survie même d’un Etat serait en cause»;
nous retrouvons là, je crois, sauf des nuances dans la formulation et dans
la manière dont sont invoqués «les intérêts vitaux en matière de sécu-
rité», l’idée générale qui sous-tend la position adoptée par les Etats dotés
d’armes nucléaires. C’est 14, de même, la question essentielle qui était
soumise à l'examen de la Cour. Or, c’est précisément la question que la
Cour affirme ne pouvoir trancher, et de ce fait il n’a pas été répondu au
fond à la question de l’Assemblée générale.

Je regrette de ne pouvoir souscrire à la conclusion à laquelle la Cour
est ainsi parvenue, surtout au motif que, lorsqu'on rapproche cette
conclusion de l’opinion formulée dans laffaire du Lotus, on pourrait être
amené à conclure que, selon la Cour, il existe une possibilité que l'emploi
d’armes nucléaires soit licite dans certaines circonstances et qu’il appar-
tient aux Etats de décider si cette possibilité existe dans des circonstances
données, et c’est là un point que je ne saurais admettre. Je fais valoir res-
pectueusement que «l’état actuel du droit international, ainsi que [les] élé-
ments de fait dont elle dispose» permettaient à la Cour de répondre dans
un sens ou dans l’autre.

Les deux parties de l'alinéa E ne pouvant être séparées aux fins du
vote, j'ai été contraint de refuser de souscrire à cet alinéa. Par ailleurs, le
point de désaccord portant sur le fond de l'affaire, j'ai choisi d'utiliser la
formule de P«opinion dissidente», bien que j'aie voté pour la plupart des
autres points du dispositif.

154
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 377

Un second point sur lequel je suis en désaccord concerne l’alinéa B du
paragraphe 2 du dispositif. La précision qu’apportent les mots «en tant
que telles» me permet de reconnaître que «[n]i le droit international cou-
tumier ni le droit international conventionnel ne comportent d’interdic-
tion complète et universelle de la menace ou de l’emploi des armes
nucléaires en tant que telles». Mais les mots «en tant que telles» ne pri-
ment pas sur l’idée générale qu’il n’y a pas d’interdiction purement et
simplement de l'emploi d’armes nucléaires. Le fait qu’il n’y a pas d’«in-
terdiction complète et universelle de la menace ou de l’emploi des armes
nucléaires en tant que telles» en droit international coutumier ou conven-
tionnel ne tranche pas la question de savoir si la menace ou l'emploi de
telles armes est licite; il faut donc se référer à des principes plus généraux.
Ensuite, pour des raisons qui seront exposées plus loin, le critère de
l'interdiction ne permet pas à lui seul de déterminer si l’on a le droit de
recourir à un acte, lorsque l’on sait l'ampleur des implications mondiales
qu’aurait un tel recours. Enfin, l’affirmation énoncée dans cet alinéa est
un élément de la motivation, mais elle ne fait pas partie à proprement
parler de la réponse de la Cour à la question de l’Assemblée générale.

*

Comme je l’ai dit, j’ai voté pour les autres points du dispositif de l’avis
consultatif de la Cour. Je me dois cependant d’apporter quelques préci-
sions. La manière dont la Cour vote ne permet pas toujours à un juge
d’indiquer avec précision sa position sur les éléments d’un dispositif par
le biais de son vote; la fagon dont il vote dépend de la perception qu’il a
de la signification générale de ces éléments, et du risque que sa position
fondamentale soit mal comprise. Une déclaration, une opinion indivi-
duelle ou une opinion dissidente permettent d’expliquer des difficultés
accessoires. Je m’explique donc dans les lignes qui suivent sur les diffé-
rents éléments du dispositif pour lesquels j’ai voté.

S'agissant de l’alinéa A du paragraphe 2 du dispositif, je suis d’avis, et .
ceci est dans une certaine mesure contenu implicitement dans cet alinéa,
qu’en tout état de cause, dans une affaire de ce type, l’action d’un Etat est
illicite à moins d’être autorisée en droit international; la seule absence
d'interdiction ne suffit pas. Dans le cas des armes nucléaires, il n’y a pas
d'autorisation, qu’elle soit donnée expressément ou d’une autre façon.
Toutefois, l’alinéa À constitue également un élément de la motivation et
ne fait pas partie à proprement parler de la réponse de la Cour à la ques-
tion de l’Assemblée générale.

S'agissant de l’alinéa C du paragraphe 2 du dispositif, on laisse entendre
que «la menace ou l’emploi de la force au moyen d’armes nucléaires qui
serait contraire à l’article 2, paragraphe 4, de la Charte des Nations
Unies» pourrait néanmoins satisfaire à certaines ou à toutes les prescrip-
tions de l’article 51 et serait dans ce cas licite. J’aurais cru que ce qui est
«contraire» à la première de ces dispositions serait ipso facto illicite,
même s’il est satisfait aux prescriptions de la seconde de ces dispositions.

155
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 378

Ainsi, un acte d'agression, du fait qu’il est contraire au paragraphe 4 de
l’article 2, ne peut absolument pas répondre aux critères de l’article 51,
même s’il est accompli avec de vieux fusils et dans le respect strict du
droit humanitaire. En outre, on a de la peine à comprendre comment la
Cour peut se permettre ici de laisser entendre qu'il existe des circons-
tances dans lesquelles la menace ou l'emploi d'armes nucléaires est licite,
alors qu'à l'alinéa E du paragraphe 2 du dispositif elle n’a pas pu arriver
à une conclusion définitive sur la question essentielle de savoir si la
menace ou l'emploi de telles armes est licite ou illicite dans les circons-
tances en question.

S'agissant de l’alinéa D du paragraphe 2 du dispositif, affirmation
selon laquelle «la menace ou l’emploi d'armes nucléaires devrait aussi
être compatible avec les exigences du droit international applicable dans
les conflits armés...» laisse entendre qu'il peut exister des cas de compa-
tibilité et donc de licéité. Comme indiqué plus haut, on voit difficilement
comment la Cour peut adopter une telle position, alors qu’elle s’avoue
incapable de se prononcer sur la question fondamentale de la licéité. Par
ailleurs, le mot «devrait» n’a pas sa place lorsqu'il s’agit de définir la
véritable position du droit en la matière.

S'agissant de l'alinéa F du paragraphe 2 du dispositif, j'ai voté pour cet
alinéa en tant que proposition générale eu égard au caractère des armes
nucléaires. La Cour n’a pas été saisie de la question particulière touchant
les implications juridiques de l’article VI du traité sur la non-prolifération
des armes nucléaires (TNP), celle-ci ne faisant pas partie de la question de
l’Assemblée générale. Elle pourrait faire l’objet d’une question distincte
touchant les implications de cet article du traité, au cas où l’Assemblée
générale entendrait la poser.

Cela étant dit à propos du dispositif, j'ai quelques hésitations à propos
de certains aspects des motifs, mais il ne me paraît pas opportun de les
passer tous en revue. Je voudrais cependant signaler le paragraphe 104 de
l'avis consultatif. Dans la mesure où ce paragraphe ne fait que reprendre
la jurisprudence constante de la Cour, je ne vois pas son utilité. S’il va
au-delà de cette jurisprudence, je ne peux l’approuver. Le dispositif de
l'avis consultatif de la Cour doit pouvoir être interprété conformément à
la jurisprudence établie sur le point.

*

Pour revenir à l’alinéa E du paragraphe 2 du dispositif de l’avis consul-
tatif de la Cour, je me propose d'exposer ci-après pourquoi je suis
d’accord avec cette conclusion, dans la mesure où j’y adhère, et pourquoi
je suis en désaccord avec elle, dans la mesure où je n’y adhère pas.
L'objectif limité que je me suis fixé est de montrer que, contrairement à la
conclusion fondamentale de la Cour, «l’état actuel du droit international
ainsi que [lJes éléments de fait dont elle dispose» étaient suffisants pour
lui permettre de «conclure de façon définitive que la menace ou l'emploi
d'armes nucléaires serait licite ou illicite dans une circonstance extrême

156
MENACE OU EMPLOI D’ ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 379

de légitime défense dans laquelle la survie méme d’un Etat serait en
cause». Cet objectif étant précisé, je me propose, après avoir abordé quel-
ques questions liminaires et diverses dans la première partie, d’examiner,
dans la deuxième partie, la question de savoir si les Etats ont le droit
d'employer des armes nucléaires, compte tenu des principes généraux en
vertu desquels les Etats sont considérés comme disposant de certains
pouvoirs, et, dans la troisième partie, la position au regard du droit inter-
national humanitaire. Dans la quatrième partie, j’examine la question de
savoir si une règle énonçant une interdiction, si elle existait au début de
l’ère nucléaire, a été modifiée ou annulée par l’apparition d’une règle pos-
térieure de droit international coutumier. Dans la cinquième partie, j’exa-
mine les traités de dénucléarisation et le traité sur la non-prolifération. La
sixième partie est conçue en forme de conclusion.

PREMIÈRE PARTIE. QUESTIONS LIMINAIRES ET QUESTIONS DIVERSES

1. La question principale

Le début de l’ère nucléaire constitue un point de référence juridique en
l'espèce. D’aucuns faisaient valoir qu’à cette époque-là Pemploi d’armes
nucléaires n’était pas interdit en droit international, mais qu’une règle d’inter-
diction est apparue par la suite, la nécessaire opinio juris se développant sous
linfluence conjuguée de l’interdiction générale du recours à l’emploi de la
force formulée au paragraphe 4 de l’article 2 de la Charte et de la sensibilisa-
tion et de la prise de conscience croissantes à l’égard de la puissance des
armes nucléaires. Compte tenu de la position soutenue par les tenants de la
licéité de l'emploi des armes nucléaires (les «tenants de la licéité») au cours
des cinquante dernières années, il sera difficile d’établir que la nécessaire opi-
nio juris s’est cristallisée par la suite, au cas où elle n’aurait pas existé anté-
rieurement. Cet argument n’a pas été repris par la plupart des tenants de
Villicéité de emploi des armes nucléaires (les «tenants de l’illicéité»).

La position généralement adoptée par les tenants de l’illicéité était
qu’une règle d’interdiction existait au début de l’ère nucléaire et que
l'évolution ultérieure n’aurait fait qu’attester l’existence interrompue de
cette règle. Quant aux tenants de la licéité, ils soutenaient qu’une règle
d'interdiction n'avait jamais existé et que l’évolution ultérieure s’était
contentée d’attester la non-existence ininterrompue d’une quelconque
règle de ce type et, partant, le droit d'employer des armes nucléaires. On
ne posait pas la question de savoir, si, à supposer qu’une règle d’interdic-
tion aurait existé au début de l’ère nucléaire, elle aurait pu être infirmée
ou modifiée par l'apparition d’une règle ultérieure contraire?; à supposer
qu'on aurait soutenu cet argument, la position adoptée par les tenants de

2 Concernant la possibilité qu’une règle de droit international coutumier aurait été
modifiée ultérieurement par une pratique étatique contraire, voir Activités militaires et
paramilitaires au Nicaragua et contre celui-ci, fond, C.I.J. Recueil 1986, p. 109, par. 207.

157
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 380

Pillicéité empécherait que prenne corps l’opinio juris nécessaire pour
Papparition ultérieure d’une quelconque règle énonçant une autorisation
de ce type, surtout si la règle d'interdiction antérieure faisait partie du jus
cogens. Cela aurait été le cas si, d’aventure, des principes humanitaires
sur lesquels la règle d'interdiction antérieure se fondait avaient fait partie
eux-mêmes du jus cogens, une possibilité que le paragraphe 83 de l'avis
consultatif de la Cour laisse en suspens.

La pratique des Etats est importante. Mais elle doit être examinée dans
le cadre des questions soulevées. S’agissant des questions soulevées en
lPespèce, la pratique suivie par les Etats après le début de l’ère nucléaire
n’a pas importance décisive que pourrait laisser entendre accent mis
sur cette pratique pendant la procédure: il n’est pas nécessaire de l’exa-
miner en détail par-delà ce qui est manifestement clair, à savoir que
l'opposition manifestée par les tenants de la licéité aurait empêché l’éla-
boration d’une règle d’interdiction, si une telle règle n’existait pas précé-
demment, et que l’opposition manifestée par les tenants de Villicéité
aurait empêché l'élaboration d’une règle abrogatoire, au cas où une règle
d'interdiction aurait existé précédemment. Dans les deux cas, la situation
juridique telle qu’elle existait au début de l’ère nucléaire aurait continué.
La question est de savoir ce qu'était cette situation juridique.

La véritable question est donc de savoir s’il existait au début de l’ère
nucléaire une règle de droit international interdisant à un Etat de créer
des effets du type de ceux que provoquerait ultérieurement lemploi
d’armes nucléaires. Si une telle règle n’existait pas à cette époque, aucune
règle n’a vu le jour depuis, et les tenants de la licéité ont raison. Si une
telle règle existait, elle n’a pas été abrogée depuis, et ce sont les tenants de
Pillicéité qui ont raison.

2. La Charte présuppose
que Uhumanité et la civilisation continueront

Le droit international inclut les principes du droit des conflits armés. Ces
principes, qui plongent leurs racines dans le passé de différentes civili-
sations, se fondent sur la prémisse implicite que les armes, aussi destruc-
trices soient-elles, auraient des effets limités aussi bien dans le temps que
dans l’espace. Cette hypothèse s’est vérifiée a travers les âges. Des armes
nouvelles et plus meurtrières n’ont cessé de voir le jour, mais il ne s’en est
trouvé aucune susceptible de compromettre l'existence des générations fu-
tures ou de menacer la survie de l’espèce humaine. Du moins jusqu’à ce jour.

Cela pose-t-il un problème juridique? Je crois pouvoir répondre par
affirmative: en effet, quel que soit le statut juridique de l’individu en
droit international, si l'humanité comme telle vient à être anéantie, les
Etats disparaîtront et, avec eux, la base sur laquelle se fonde les droits et
les obligations au sein de la communauté internationale. Sous quel angle
peut-on aborder le problème?

Ni les tribunaux internationaux ni les tribunaux nationaux n’ont eu à
connaître des implications juridiques d’actes qui pourraient anéantir

158
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 381

l'humanité. Pourtant, ni les uns ni les autres ne devraient être en mal de
trouver une réponse: il leur suffit d'examiner les fondements juridiques
sur lesquels ils reposent. Quelle conclusion peut-on tirer de cela?

Dans son étude critique de l’histoire, Ibn Khaldoun évoque la thèse
selon laquelle les lois trouvent leur raison d’être dans les objectifs qu’elles
sont censées servir. Il note ensuite que, selon les juristes, l’injustice
appelle la destruction de la civilisation et son corollaire inévitable, l’anéan-
tissement de l’espèce, et que les lois se fondent sur les efforts visant à sau-
vegarder la civilisation®. La préservation de lespèce humaine et de la
civilisation constitue donc l’objectif ultime de tout système juridique. A
mon avis, cet objectif vaut également pour le droit international tel qu’on
le perçoit aujourd’hui.

Cette conclusion ne contredit ni la Charte des Nations Unies ni le Sta-
tut de la Cour, qui régit celle-ci. Dans le premier alinéa de son préambule,
la Charte note que les «peuples des Nations Unies» sont «résolus à pré-
server les générations futures du fléau de la guerre qui deux fois en l’es-
pace d’une vie humaine a infligé à Phumanité d’indicibles souffrances...»
La Charte ne garantissait pas un monde exempt de conflits; mais, lors-
qu’on le lit à la lumière de ce paragraphe et d’autres passages de la
Charte, l’article 9 du Statut montre que la Cour a été conçue pour servir
une société civilisée. Une société civilisée n’est pas une société qui se
détruit elle-même sciemment ou qui permet sciemment qu’on la détruise.
Un monde sans habitants est un monde sans Etats. La Charte n’a pas
décrété que l’humanité allait continuer, mais elle a à tout le moins sup-
posé qu’il en serait ainsi, et, pour être implicite, cette supposition n’en est
pas moins fondamentale.

3. L'emploi d'armes nucléaires est inacceptable
pour la communauté internationale

Il nous faut examiner la nature des armes nucléaires. Les tenants de la
licéité ont prétendu qu’il y avait des armes nucléaires «tactiques», «du
champ de bataille», «du théâtre des opérations» ou «propres», qui
n'étaient pas plus destructives que certaines armes classiques. Partant de
là, ils ont soutenu que par hypothèse l'emploi d’armes nucléaires de ce
type serait aussi licite que l'emploi d’armes classiques. Restait cependant
à vérifier que les éléments présentés à la Cour étayaient cette hypothèse,
les tenants de l’illicéité soutenant pour leur part que l’emploi de toute
arme nucléaire, même contre un sous-marin nucléaire isolé en mer ou
contre une cible militaire isolée dans le désert, provoque l’émission de
rayonnements et des retombées radioactives, et comporte le risque de
déclencher des événements en chaîne qui pourraient aboutir à l’anéan-
tissement de l’espéce humaine. Il est indiqué au onzième alinéa du
préambule du traité sur la non-prolifération de 1968, qui a été pro-

3 Ibn Khaldoun, The Mugaddimah, An Introduction to History, traduit par Franz
Rosenthal, édité et présenté dans une version abrégée par N. J. Dawood, 1981, p. 40.

159
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 382

rogé «pour une durée indéfinie» en 1995, que les Etats parties étaient dési-
reux de faciliter «la liquidation de tous les stocks existants [d’armes nu-
cléaires] et l'élimination des armes nucléaires ... des arsenaux nationaux...»
L’élimination ainsi envisagée visait, selon toute vraisemblance, toutes
les «armes nucléaires» et, partant, également les armes nucléaires dites
«tactiques», «du champ de bataille», «du théâtre des opérations» ou
«propres». Les parties au traité sur la non-profilération n’ont pas éta-
bli de distinction. Au vu des éléments qui lui ont été présentés, la Cour
n’a guère pu se convaincre de l’existence des exceptions alléguées.

Les faits de base qui sous-tendent les résolutions de l’Assemblée géné-
rale quant à la nature d’une guerre nucléaire, à tout le moins d’une guerre
nucléaire sur une grande échelle, sont difficilement réfutables. Depuis
1983, la technique a progressé, mais, déjà à ce stade-là, voici comment la
situation se présentait selon le Secrétaire général de lOrganisation,
M. Javier Pérez de Cuéllar:

«Les arsenaux mondiaux d’armes nucléaires équivalent aujour-
d’hui à 16 milliards de tonnes de TNT. A titre de comparaison, tous
les dégâts causés au cours de la seconde guerre mondiale n’avaient
été causés que par 3 millions de tonnes de munitions. En d’autres
termes, nous possédons une capacité destructrice plus de cinq mille
fois supérieure à celle qui a provoqué quarante à cinquante millions
de morts il n’y a pas si longtemps. Cette capacité suffirait à tuer dix
fois chaque homme, femme et enfant.»

Les armes nucléaires ne sont donc pas simplement un autre type d'armes
explosives, qui se situerait seulement plus haut sur la même échelle: leur
puissance destructrice est plus grande exponentiellement. Sans compter
l'effet de souffle et la chaleur, les effets du rayonnement au cours du temps
sont dévastateurs. C’est à tort qu’on rangerait ces effets dans la catégorie
des conséquences secondaires, car ils peuvent être tout aussi importants,
sinon davantage, que les effets produits immédiatement par le souffle et la
chaleur. Ils causent une maladie abominable suivie d’une mort doulou-
reuse, perturbent le code génétique, provoquent des lésions chez les enfants
qui ne sont pas encore nés et peuvent rendre la terre inhabitable. Ces
effets prolongés ne présentent peut-être pas un intérêt nulitaire pour celui
qui utilise de telles armes, mais cela ne diminue pas leur gravité ou n’en-
lève rien au fait qu'ils sont la conséquence de l'emploi d'armes nucléaires.
Cela étant, il est sans intérêt en l’espèce d'examiner si le dommage causé
est un sous-produit où une conséquence secondaire d’un tel emploi.

Il en va de même des effets immédiats, mais dont les conséquences se
manifestent dans des affections survenant plus tard; les retombées
radioactives peuvent avoir un impact sur les personnes longtemps après
l'explosion et causer, avec le temps, de nouvelles lésions, y compris pour

4 Javier Pérez de Cuéllar, déclaration à l'Université de Pennsylvanie, le 24 mars 1983,
dans Désarmement, vol. VI, n° 2, p. 91.

160
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 383

les générations à venir. L’arme continue de frapper des années après
l’explosion initiale, ce qui évoque l’image atroce et unique en son genre
d’une guerre menée par une génération actuelle contre des générations à
venir, des générations à venir avec lesquelles leurs propres successeurs
pourraient bien être en paix.

La première — et à ce jour la seule — utilisation militaire des armes
nucléaires a eu lieu à Hiroshima le 6 août 1945 et à Nagasaki le 9 août
1945. Un mois plus tard, le Comité international de la Croix-Rouge
(CICR) examinait les implications de l’emploi de ces armes qui venaient
d’être mises au point. Dans une circulaire adressée à ses comités natio-
naux le 5 septembre 1945 par M. Max Huber, président par intérim, le
CICR écrivait ceci:

«La guerre totalitaire a fait naître de nouvelles techniques. Faut-il
en conséquence admettre que l'individu cessera d’être juridiquement
protégé et ne sera plus considéré que comme un simple élément de
collectivités en lutte? Ce serait là l’écroulement des principes sur les-
quels repose le droit international qui tend à la protection physique
et spirituelle de la personne. Même en temps de guerre un droit stric-
tement égoïste et utilitaire, et qui ne s’inspirerait que d'intérêts occa-
sionnels, ne saurait jamais offrir une sécurité durable. Si elle refuse à
la personne humaine sa valeur et sa dignité, la guerre ira irrésistible-
ment à des destructions sans limite, puisque l’esprit des hommes, qui
s'empare des forces de l’univers, semble, par ses créations, accélérer
cet élan dévastateur.»

Les règles sont-elles mises de côté? Ou continuent-elles de s’appliquer
et de protéger l’individu? Dans le premier cas, l'esprit des hommes, qui
s'empare des forces de l’univers, propulse irrésistiblement et progressive-
ment la guerre vers des destructions sans limite, y compris l’anéantisse-
ment de l’espèce humaine. Avec le temps, les Etats dotés de l’arme
nucléaire et la plupart des Etats non dotés d’armes nucléaires allaient
souscrire à ce constat.

Les préoccupations dont faisait état le CICR n’allaient pas rester sans
écho. Comme plusieurs Etats l’ont relevé, quatre mois plus tard l’Assem-
blée générale adoptait à l’unanimité une résolution par laquelle elle créait
une commission chargée de présenter «des propositions déterminées en
vue ... c) d'éliminer, des armements nationaux, les armes atomiques et toutes
autres armes importantes permettant des destructions massives» (para-
graphe 5 de la résolution | (I) du 24 janvier 1946). On ne saurait réduire le
sens de cette résolution à la seule création de la commission, car les bases sur
lesquelles la commission a été créée sont importantes également.

Dans le méme ordre d’idée, le 20 septembre 1961 un accord désigné
sous le nom d’«accords McCloy-Zorine» a été signé par les représentants
des Etats-Unis d’Amérique et de l’Union soviétique, les deux principaux
Etats dotés d’armes nucléaires. Les accords recommandaient huit prin-
cipes directeurs pour des négociations sur le désarmement, dont le cin-

161
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 384

quiéme principe visait l'élimination de tous les stocks d’armes nucléaires,
chimiques, bactériologiques et autres armes de destruction massive, et
l'arrêt de la production de telles armes. Le 20 décembre 1961, cet accord
a été salué unanimement par l’Assemblée générale sur la proposition
conjointe des deux Etats en question (résolution 1722 (XVI) de l’Assem-
blée générale en date du 21 décembre 1961).

Le premier alinéa du préambule du traité sur la non-prolifération de
1968 fait mention des «dévastations qu'une guerre nucléaire ferait subir à
l'humanité entière...» Le préambule du traité a été repris dans le premier
alinéa du préambule de la décision n° 2 adoptée par la conférence de 1995
des parties au traité sur la non-prolifération des armes nucléaires chargée
d’examiner le traité et la question de sa prorogation. L’immense majorité
des Etats sont parties à ces instruments.

Le document final adopté par consensus en 1978 par la dixième session
extraordinaire de l’Assemblée générale (consacrée au désarmement) com-
mence par ces mots: «Alarmée par la menace que représentent l’existence
d’armes nucléaires et la poursuite de la course aux armements...» Au para-
graphe 11, il est indiqué ceci:

«Aujourd'hui plus que jamais l'humanité est menacée d’autodes-
truction, du fait de l’accumulation massive, dans un esprit de com-
pétition, des armes les plus destructrices que l’homme ait jamais
fabriquées. Les arsenaux existants d’armes nucléaires sont à eux
seuls plus que suffisants pour détruire toute vie sur la terre.»

Au paragraphe 47 dudit document, on peut lire que «[l]es armes nu-
cléaires sont celles qui menacent le plus gravement l’humanité et la sur-
vie de la civilisation». Cette déclaration ayant été adoptée par consensus,
on peut dire que ces mots ont été prononcés d’une seule voix par la com-
munauté internationale.

D'importants accords régionaux attestent également la nature des armes
nucléaires. Voir l’accord de Paris du 23 octobre 1954 sur l’adhésion de la
République fédérale d'Allemagne à l'Organisation du traité de l’Atlantique
Nord, notamment l’article 1 a) de l’annexe II du protocole III concernant
le contrôle des armements, selon lequel les armes nucléaires sont des armes
de destruction massive. Dans le préambule du traité de Tlatelolco de 1967,
dont le protocole additionnel IT a été signé et ratifié par les cinq Etats dotés
d’armes nucléaires, il est dit que les parties sont convaincues:

«Que la puissance destructrice incalculable des armes nucléaires
exige que l’interdiction juridique de la guerre soit strictement
observée dans la pratique, pour sauvegarder l’existence même de la
civilisation et de Phumanité.

Que les armes nucléaires, dont les terribles effets atteignent sans
distinction et sans merci les forces armées et la population civile,
constituent, vu la persistance de la radioactivité qu’elles engendrent,
une atteinte à ’intégrité de l’espéce humaine et risquent de rendre
finalement toute la terre inhabitable. »

162
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS, SHAHABUDDEEN) 385

Dans les deux premiers alinéas du préambule du traité sur la zone
dénucléarisée du Pacifique Sud (traité de Rarotonga), dont le protocole 2
a été signé et ratifié par deux des cinq Etats dotés de l’arme nucléaire et
signé par les trois autres Etats, il est dit également que les parties sont:

«Gravement préoccupées par le fait que la poursuite de la course
aux armements nucléaires comporte le risque d’une guerre nucléaire
qui aurait des conséquences dévastatrices pour tous les peuples;

Convaincues que tous les pays ont l’obligation de ne négliger
aucun effort pour atteindre l’objectif de l’élimination des armes
nucléaires, de la terreur qu’elles présentent pour l'humanité et de la
menace qu’elles constituent pour la vie sur la terre.»

La Cour a fait mention également des deux traités signés plus récemment
qui portent création de zones exemptes d’armes nucléaires respectivement
en Asie du Sud-Est et en Afrique.

Une position similaire en principe aux positions susmentionnées a été
prise dans des accords entre deux des Etats dotés d’armes nucléaires.
Dans le préambule de l’accord de 1971 relatif à certaines mesures desti-
nées à réduire le risque de déclenchement d’une guerre nucléaire, les
Etats-Unis d'Amérique et lPUnion soviétique ont déclaré prendre en
considération «les conséquences désastreuses qu’une guerre nucléaire
aurait pour l'humanité tout entière». Cette déclaration a été reprise pour
l'essentiel dans des accords conclus postérieurement entre les deux Etats,
notamment dans le traité de 1972 concernant la limitation des systèmes
antimissiles balistiques, dans un accord de 1973 concernant la prévention
de la guerre nucléaire, dans un traité de 1979 concernant la limitation des
armes stratégiques offensives et dans le traité de 1987 sur l’élimination
des missiles à portée intermédiaire et à plus courte portée. |

Certains Etats ont fait valoir que la possession d’armes nucléaires vise,
paradoxalement, à garantir que celles-ci ne seront jamais utilisées et que
cela est démontré par le fait qu’il a été possible de maintenir la paix,
comme cela a été le cas entre les Etats dotés d’armes nucléaires, au cours
des cinquante années écoulées par le biais de politiques de dissuasion
nucléaire. D’autres Etats ont mis en doute le lien de causalité allégué et
mis ce résultat sur le compte de la chance ou du hasard, en relevant que
ces armes avaient été près d’être employées dans certaines occasions et en
appelant l’attention sur un certain nombre de guerres et autres situations
de conflit armé qui s'étaient déroulées en dehors du territoire des Etats
dotés d’armes nucléaires. Toutefois, à supposer qu’on pourrait démon-
trer l’existence d’un tel lien de causalité, il resterait à expliquer pourquoi
des politiques fondées sur la dissuasion nucléaire ont maintenu la paix
comme dans le cas des Etats dotés d’armes nucléaires. Une réponse rai-
sonnable consiste à dire que chacun de ces Etats a pris conscience qu’il
courait le risque de la destruction de sa nation. Il ressort des éléments
présentés à la Cour qu’une telle destruction ne s’arréterait pas aux fron-
tières des Etats belligérants, mais qu’elle pourrait s'étendre au point
d’entraîner l’anéantissement de l’espèce humaine.

163
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 386

Les armes nucléaires ne sont pas les seules armes à ranger dans la caté-
gorie des armes de destruction massive, mais elles se distinguent nette-
ment de toutes les autres armes, y compris les autres armes faisant partie
de cette catégorie. Je cite la Cour:

«les armes nucléaires sont des engins explosifs dont l’énergie procède
de la fusion ou de la fission de l’atome. Par sa nature même, ce pro-
cessus, dans le cas des armes nucléaires telles qu’elles existent
aujourd’hui, libère non seulement d'énormes quantités de chaleur et
d’énergie, mais aussi un rayonnement puissant et prolongé. Selon les
éléments en possession de la Cour, les deux premières sources de
dommages sont bien plus puissantes qu’elles ne le sont dans le cas
d’autres armes, cependant que le phénomène du rayonnement est
considéré comme particulier aux armes nucléaires. De par ces carac-
téristiques, l’arme nucléaire est potentiellement d’une nature catas-
trophique. Le pouvoir destructeur des armes nucléaires ne peut être
endigué ni dans l’espace ni dans le temps. Ces armes ont le pouvoir
de détruire toute civilisation, ainsi que l’écosystéme tout entier de la
planéte.» (Avis consultatif, par. 35.)

Un peu plus loin, la Cour déclare:

«il est impératif que la Cour tienne compte des caractéristiques uni-
ques de l’arme nucléaire, et en particulier de sa puissance destruc-
trice, de sa capacité d’infliger des souffrances indicibles à l’homme,
ainsi que de son pouvoir de causer des dommages aux générations à
venir» (ibid., par. 36).

Même s’il est possible que, d’un point de vue scientifique, d’autres
armes de destruction massive, comme les armes biologiques et chimiques,
puissent également anéantir l’humanité, la question n’est pas seulement
de savoir si une arme a ce pouvoir, mais si les éléments dont on dispose
montrent que la communauté internationale considère qu’une arme a ce
pouvoir. Les éléments présentés à la Cour ne concernaient pas précisé-
ment cet aspect dans le cas d’autres armes; toutefois, dans le cas des
armes nucléaires, c'était le cas et la Cour a estimé que la démonstration
avait été concluante. Des remarques analogues pourraient s’appliquer à
d’autres armes, comme les lance-flammes et le napalm, qui, sans aller jus-
qu’à pouvoir anéantir l'humanité, peuvent néanmoins infliger des dom-
mages considérables. Contrairement au cas des armes nucléaires, les élé-
ments présentés à la Cour ne permettent pas de conclure que, tout
terrifiants que puissent être les effets produits par l'emploi de ces autres
armes, la communauté internationale considère un tel emploi comme
inacceptable pour sa conscience.

On ajoutera que, une fois établi que l'emploi d’une arme peut anéantir
l'humanité, son caractère inacceptable pour la conscience de la commu-
nauté internationale n’est pas diminué matériellement par le fait qu’il
n’est pas nécessaire que cette arme ait ce résultat dans chaque cas; on ne
peut raisonnablement demander à fa conscience de la communauté inter-

164
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 387

nationale que, chose aussi étrange qu’impossible, elle attende que se pro-
duise l’événement pour voir si le résultat de l'emploi d’une arme donnée
cause l’anéantissement de l’espèce humaine. La considération détermi-
nante, c’est le risque d’un tel anéantissement. Ce résultat peut ne pas se
produire dans tous les cas, mais le risque est intrinsèque dans chaque
cas. Le risque peut être plus élevé dans certains cas que dans d’autres;
mais il est toujours suffisamment présent pour rendre l'emploi d'armes
nucléaires inacceptable à la communauté internationale dans tous les cas.
Selon moi, la réponse à la question de la répulsion qu’éprouve la
conscience de la communauté internationale est toujours déterminante.

En résumé, la Cour pourrait conclure, conformément à ses conclusions
énoncées au paragraphe 35 de son avis consultatif, que la communauté
internationale dans son ensemble considère que non seulement les armes
nucléaires sont des armes de destruction massive, mais également qu’il
existe un risque évident et tangible que leur emploi provoque l’anéantis-
sement de l'humanité, ce qui ferait qu’un tel emploi répugnerait à la cons-
cience de la communauté. Nous examinerons plus loin les implications
juridiques de cette affirmation.

4. La neutralité

On a posé la question de savoir si les dommages causés à un Etat
neutre par l’utilisation d’armes nucléaires sur le territoire d’un Etat belli-
gérant constitue une violation de sa neutralité et je fais mienne la réponse
affirmative donnée par Nauru dans son exposé à propos de l'affaire
parallèle dont la Cour a été saisie par l’Organisation mondiale de la
Santé, telle qu’elle est énoncée au paragraphe 88 du présent avis consul-
tatif. Un certain nombre d’incidents relatés par la doctrine ne m’incitent
pas à adopter une vue différente.

Le principe, tel qu’il est énoncé à l’article premier de la cinquième
convention de La Haye de 1907 concernant les droits et les devoirs des
puissances et des personnes neutres en cas de guerre sur terre, est que
«[IJe territoire des puissances neutres est inviolable». Ce principe n’a pas
été conçu pour garantir aux Etats neutres une immunité absolue à l'égard
des effets d’un conflit armé; le but original, nous dit-on, était d'empêcher
une invasion militaire ou un bombardement d’un territoire neutre et, par
ailleurs, de définir les droits et obligations complémentaires des neutres et
des belligérants.

Toutefois, on voit mal comment ces considérations peuvent justifier
l'emploi d'armes nucléaires lorsque les effets des rayonnements qu’elles
émettent s'étendent aux habitants d'Etats neutres, leur causent des dom-
mages à eux-mêmes, à leurs enfants et à leurs ressources naturelles et

x .

risquent de les contraindre à quitter leur patrie. Il n’est pas difficile

5 Voir, par exemple, Roberto Ago, «Additif au huitième rapport sur la responsabilité
des Etats», Annuaire de la Commission du droit international, 1980, vol. IL, première par-
tie, p. 35-36, par. 50.

165
MENACE OÙ EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 388

d’imaginer la réaction d’un habitant des Iles Marshall. Par rapport à la
catastrophe plus impressionnante causée directement et à l’avantage mili-
taire pour l'Etat qui utilise de telles armes, ces effets peuvent être qualifiés
de conséquences secondaires de l’événement principal; mais, comme on
Pa soutenu plus haut, ce genre de classification est sans pertinence juri-
dique. Les «conséquences secondaires» ne sont pas des conséquences
économiques ou sociales lointaines. Qu'il s’agisse d’effets directs ou indi-
rects, ils résultent de l’emploi d’armes nucléaires, car celles-ci ont la pro-
priété d'émettre des rayonnements; leur effet destructeur sur l’ennemi est
dû en grande partie aux effets des rayonnements, et il est très probable
que ces rayonnements auront des incidences transfrontières.

Dire que les effets des rayonnements et autres effets transfrontières de
l'emploi d’armes nucléaires ne violent pas la neutralité d’Etats tiers en
l'absence d’une incursion ou d’un bombardement transfrontière par un
belligérant, c’est donner un sens qu’elle est loin d’avoir à la proposition
selon laquelle la neutralité ne constitue pas pour des Etats tiers une
garantie absolue d’immunité, à l’égard de tous les effets potentiels de la
conduite d’hostilités. La cinquième convention de La Haye de 1907 ne
définit pas l’inviolabilité; elle ne dit pas non plus que le territoire d’un
Etat neutre est violé uniquement du fait d’une incursion ou d’un bom-
bardement par un belligérant. Si l’on admet néanmoins que ceux qui ont
conçu cette disposition entendaient empêcher l'invasion militaire ou le
bombardement d’un territoire neutre, il me semble que cet objectif, qui
était formulé dans le contexte des guerres de l’époque, ne règle pas la
question de savoir si, sur le plan du principe, «le territoire des puissances
neutres» est violé lorsque ce territoire et ses habitants subissent physique-
ment des dommages dus aux effets de l’utilisation d’armes nucléaires
ailleurs, dans des circonstances où il est possible que de tels dommages se
produisent. Les causes des souffrances qui s’ensuivent et les souffrances
elles-mémes sont identiques a celles ressenties dans la zone des combats.

On a prétendu, à juste titre, qu’on ne connaissait pas de cas où un Etat
belligérant avait été tenu responsable de dommages concomitants occa-
sionnés dans un territoire neutre par des actes de guerre licites commis
hors de ce territoire. Il faut cependant rappeler que la possibilité de dom-
mages occasionnés par des retombées radioactives n’existaient pas précé-
demment; en raison de limitations d’ordre technique, il n’était possible en
pratique de causer des dommages sur un territoire neutre que par une
invasion ou un bombardement, et dans ces cas on se trouvait en présence
d’actes de guerre commis sur le territoire neutre lui-même. Dans la
mesure où le type de situation qui existait dans l’affaire de la Fonderie de
Trail était vraisemblablement une conséquence importante d’actes de
guerre, la survenance de situations concrètes dans la période prénucléaire
n’a pas été démontrée à la Cour. Ainsi, s’il n’y a peut-être pas eu de
cas où un Etat belligérant a été tenu responsable de dommages concomi-
tants occasionnés dans un territoire neutre par des actes de guerre licites
commis en dehors de ce territoire, on ne peut en tirer argument en
l’espèce qu’à condition de démontrer l’absence de toute responsabilité,

166
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 389

même lorsqu'il est établi que des effets physiques importants d’actes de
guerre commis ailleurs se font sentir en territoire neutre. Cela ne peut étre
démontré de manière convaincante, car on se heurte au principe appli-
cable en la matière. L’acte qui a causé la guerre aurait eu la conséquence
de violer matériellement le territoire de l’Etat neutre. Le principe de la
convention de La Haye de 1907, selon lequel le territoire des puissances
neutres est inviolable, perdrait beaucoup de sa signification si, dans un tel
cas, on ne considérait pas qu’il a été porté atteinte à ce principe.

5. Représailles en temps de conflit armé

On s’est demandé si, en admettant que l’emploi d’armes nucléaires est
illicite dans d’autres circonstances, un tel emploi pourrait néanmoins être
licite exceptionnellement dans le cas de représailles en temps de conflit
armé (qu’il convient de distinguer des représailles exercées dans des situa-
tions autres qu’un tel conflit). Il me semble cependant qu’il n’est nulle-
ment besoin d’examiner cet aspect dans un avis où l’on s’efforce d’établir
que «l’état actuel du droit international, ainsi que les éléments de fait
dont elle dispose», n’empéchait pas la Cour de conclure

«de façon définitive que la menace ou l’emploi d’armes nucléaires
serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause» (avis
consultatif, dispositif, par. 2 E).

Si l'emploi d’armes nucléaires est licite à titre de représailles en temps de
conflit armé, une telle possibilité serait également ouverte à un Etat agres-
seur et à un Etat exerçant son droit de légitime défense. Dans ce cas,
l'examen de la licéité de l'emploi de telles armes à titre de représailles en
temps de conflit armé ne serait pas de nature à favoriser matériellement
l’analyse de la question de savoir si de telles armes peuvent être employées
licitement dans l'exercice de la légitime défense, qui est la question posée
par la conclusion de la Cour.

6. Iln’y a pas de non liquet

Les commentateurs laissent entendre que certaines conclusions de la
Cour pourraient être considérées implicitement comme un non liquet. Il
est possible que la seconde phrase de l’alinéa E du paragraphe 2 du dis-
positif de l’avis consultatif de la Cour soit interprété de cette manière. Si
cette interprétation est exacte, je ne souscris pas à la position adoptée par
la Cour.

Pour tirer argument d’un non liquet en l'espèce, il faudrait établir qu’il
existe une faille dans l’applicabilité des principes corrects, quels qu’ils
soient, régissant la question des circonstances dans lesquelles un Etat
peut être considéré comme ayant ou n’ayant pas le droit d’agir.

Si, comme on le prétend, le droit international n’a rien à dire au sujet
de la licéité de l'emploi d’armes nucléaires, cela signifie nécessairement

167
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 390

que le droit international ne comporte pas une règle interdisant un tel
emploi. Selon l’opinion généralement admise à propos de la décision dans
Paffaire du Lotus, en l’absence d’une telle règle prohibitive, les Etats ont
le droit d'employer des armes nucléaires.

En revanche, si cette interprétation de la décision dans l’affaire du Lotus
est inexacte ou inadéquate à la iumière des changements survenus par la suite
dans la structure juridique internationale, il s'ensuit que les Etats n’ont aucun
droit d'employer de telles armes, à moins que le droit international n’autorise
un tel emploi. Si le droit international n’a rien à dire au sujet de l'emploi
d'armes nucléaires, cela signifie nécessairement que le droit international ne
comporte pas une règle autorisant un tel emploi. En l'absence d’une telle
autorisation, les Etats n’ont pas le droit d’employer des armes nucléaires.

Il s’ensuit, en tout cas en l’espèce, que le principe sur lequel la Cour se
fonde, qu’il s’agisse d’un principe d'interdiction ou d’un principe d’auto-
risation, ne laisse aucun espace inoccupé par le droit et donc aucun
espace qui pourrait être comblé par la doctrine du non liquet ou par des
arguments qui s’en inspirent. Peu importe qu’on se trouve dans le cadre
d’une procédure consultative et non d’une procédure contentieuse: le
droit applicable est le même dans les deux cas.

7. L'appel lancé par l'Assemblée générale en faveur
de la conclusion d'une convention

Nous laisserons de côté le point de savoir si les résolutions de l’Assem-
blée générale sont susceptibles d’avoir un effet ou une influence de nature
législative pour nous demander si ses résolutions à cet égard établissent
réellement que l’emploi d’armes nucléaires est contraire au droit existant.
Certains Etats, qui soutiennent que telle n’est pas la position de l’Assem-
blée, soulignent le fait que, dans ses résolutions, l Assemblée a demandé
également la conclusion d’une convention sur ce sujet.

Cependant, comme le montre l’exemple de la convention relative au
crime de génocide, l’Assemblée générale a pu considérer qu’un certain
comportement constituerait un crime au regard du droit existant tout en
lançant un appel en faveur de la conclusion d’une convention sur ce sujet.
Dans sa résolution 96 (I) du 11 décembre 1946, elle a demandé de rédiger
«un projet de Convention sur le crime de génocide» et affirmé aussi «que
le génocide est un crime de droit des gens...» De même, dans sa résolu-
tion du 14 décembre 1978, l’Assemblée générale a déclaré

«que

a) le recours aux armes nucléaires constituera une violation de la
Charte des Nations Unies et un crime contre l’humanité;

b) le recours aux armes nucléaires doit donc être interdit, en atten-
dant le désarmement nucléaire».

C’est sur cette base que la résolution en est ensuite venue à mentionner
Pexamen futur de la question d’une convention internationale en la
matière.

168
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 391

Une convention peut être utile en appelant l'attention des organes
nationaux sur le sujet, en particulier en ce qui concerne toute mesure
qu’ils pourraient devoir prendre; elle peut contribuer aussi à clarifier et
préciser les modalités de mise en œuvre des principes de base ou, plus
généralement, à concevoir un régime pour l'examen de l’illicéité en ques-
tion. Le fait de demander la conclusion d'une convention interdisant un
certain comportement n’implique pas nécessairement que le comporte-
ment en question n'était pas déjà interdit.

Un autre argument consiste à dire que certaines résolutions plus ré-
centes de l’Assemblée générale ont adopté une formulation plus nuancée
que celle utilisée dans des résolutions plus anciennes (voir le paragraphe 71
de l’avis consultatif). Je n’attache pas beaucoup de poids à cet argument
qui laisse entendre qu’il y aurait là un abandon de la position adoptée
dans des résolutions antérieures de l’Assemblée générale selon laquelle
l'emploi d’armes nucléaires est contraire au droit international existant.
Les résolutions postérieures sont parties de l’idée que cette position avait
déjà été prise et qu’elle l’avait été à suffisance; elles se sont donc bornées
à rappeler simplement la principale résolution en la matière, à savoir la
résolution 1653 (XVI) de 1961. Les termes utilisés dans les résolutions
ont sans doute varié de temps à autre, mais il faut noter que dans la réso-
lution 47/53 du 9 décembre 1992 l’Assemblée générale a réaffirmé «que
l'emploi d’armes nucléaires constituerait une violation de la Charte des
Nations Unies et un crime contre l’humanité, comme elle l’a déclaré
dans [sa] résolution 1653 (XVI) du 24 novembre 1961» et dans d’autres
résolutions citées.

Les résolutions de l’Assemblée générale peuvent raisonnablement être
interprétées comme signifiant que la menace ou l’emploi d’armes nu-
cléaires étaient interdits au regard du droit international préexistant. La
question est de savoir si les éléments de fait et de droit sont suffisants
pour permettre à la Cour de décider si la position ainsi adoptée par
l'Assemblée générale était correcte. C’est à cette question que je vais
essayer à présent de répondre.

DEUXIÈME PARTIE. LA COUR POUVAIT-ELLE CONCLURE QUE LES ÉTATS ONT

LE DROIT D’EMPLOYER DES ARMES NUCLEAIRES, EU EGARD AUX PRINCIPES

GÉNÉRAUX QUI DETERMINENT QUAND UN ETAT DOIT ÊTRE CONSIDÉRÉ
COMME DISPOSANT DE CERTAINS POUVOIRS ?

La question de Assemblée générale pose un dilemme à la Cour, en
tant que juridiction mondiale: conclure que les Etats ont le droit de
recourir aux armes nucléaires, c’est affirmer qu’ils ont le droit d’adopter
une ligne de conduite qui pourrait aboutir à l’anéantissement de la civi-
lisation et la destruction de toutes les formes de vie sur la terre, qu’il
s'agisse de la flore ou de la faune. Par ailleurs, nier l'existence de ce droit
peut paraître contredire le principe du Lotus, qui est mvoqué par certains
Etats, selon lequel les Etats ont le droit souverain de faire tout ce qui

169
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 392

n’est pas interdit en droit international, et on soutient à cet égard qu’il
n’existe aucun principe de droit international interdisant l’emploi de telles
armes. Ce dilemme® a fait l’objet d’un intense débat. Selon moi, quatre
solutions possibles s’offraient à la Cour.

%

La première solution possible consiste à partir du principe du Lotus,
selon lequel un Etat a le droit de faire tout ce qui n’est pas interdit, mais
en faisant valoir qu’un acte susceptible d’aboutir à l’anéantissement de
l'humanité provoquerait nécessairement la destruction d'Etats neutres.
Cela étant, cet acte ne peut être justifié au titre de la légitime défense. Dès
lors, même si, quod non, un tel acte est admissible à d’autres égards selon
le jus in bello, la Cour pourrait décider qu’il n’est pas couvert par le jus ad
bellum et est interdit en vertu du paragraphe 4 de l’article 2 de la Charte.
La question de la neutralité a été traitée plus haut à la section 4 de la
première partie.

*

La deuxième solution possible part également du principe du Lotus.
Mais on fait valoir ici qu’a bien considérer deux instruments au respect
desquels la Cour est tenue, la Charte et le Statut de la Cour qui y est
annexé, on constate qu’ils sont incompatibles avec le droit qu’aurait un
Etat d’entreprendre une action qui réduirait à néant leur hypothèse de
base, à savoir que la civilisation et l’humanité continueront d’exister. Et
la Cour pourrait conclure qu’en vertu du droit tout acte incompatible de
ce type est interdit par la Charte.

*

La troisiéme solution possible part aussi du principe du Lotus, selon
lequel un Etat a le droit de faire tout ce qui n’est pas interdit en droit
international. Mais (comme je l’ai laissé entendre plus haut à la section 2
de la première partie) on fait valoir ici que ce droit supplétif ne va pas
jusqu’à autoriser à prendre des mesures qui, de par leur nature même, ne
peuvent faire l’objet d’un droit, comme des actions qui pourraient détruire
Phumanité et la civilisation, et donc réduire à néant la base sur laquelle

6 Ce dilemme n’est pas sans rappeler celui qu’eurent à trancher les éminents juges de
Perse, auxquels le roi Cambyse demandait s’il pouvait épouser sa sœur. Ils lui répondirent
sagement «qu’ils ne voyaient aucune loi autorisant un frère à épouser sa sœur, mais qu’il
existait assurément une loi permettant au roi de Perse de faire ce qui lui plaisait». Voir
Hérodote, Histoires, traduit par Aubrey de Sélincourt, Penguin Books, 1959, p. 187. Dans
la présente affaire, une réponse affirmative à la question de l’Assemblée générale signi-
fierait que la Cour n’a pu trouver une loi autorisant un Etat à anéantir la planète, mais
qu’il existe assurément une loi permettant à un Etat d’atteindre le même but dans le cadre
de l'exercice de ses pouvoirs souverains.

170
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 393

les Etats existent et, partant, la base sur laquelle reposent les droits et
obligations régissant la communauté internationale.

Aucun argument convaincant ne permet de soutenir que dans l'affaire
du Lotus la Cour serait partie de l’idée que les Etats ont une souveraineté
absolue les habilitant à entreprendre n’importe quelle action, si horrible
et détestable puisse-t-elle paraître aux yeux de la communauté internatio-
nale, dès lors qu'il n’est pas prouvé que cette action est interdite en droit
international. L'idée de la suprématie interne associée à la notion de sou-
veraineté en droit interne n’est pas applicable comme telle lorsqu'on
transpose cette notion sur le plan international. La coexistence d’un cer-
tain nombre de souverainetés assigne des limites à la liberté de chaque
Etat d’agir comme si les autres Etats n’existaient pas. Ces limites déf-
nissent un cadre structurel objectif dans lequel la souveraineté doit néces-
sairement exister’; le cadre ainsi que les limites qui le définissent sont
implicites dans la référence faite dans l'affaire du Lotus à la «coexistence
de ... communautés indépendantes» (C.P.J.I. série A n° 10, p. 18), idée
qui a été précisée ultérieurement par la Charte grâce à l’accent qu’elle a
mis spécialement sur la coopération.

Ainsi donc, si étendus que puissent être les droits découlant de la sou-
veraineté, ces droits ne peuvent aller au-delà du cadre dans lequel la sou-
veraineté elle-même existe; en particulier, ils ne peuvent violer ledit cadre.
Celui-ci exclut qu’un Etat puisse avoir le droit d’entreprendre une action
qui démantèlerait la base du cadre en anéantissant la civilisation et
l'humanité. Cela ne signifie pas qu'il est interdit à un Etat d’exercer un
droit qu’il aurait, sauf en cas d’interdiction; en effet, un Etat ne saurait
avoir un tel droit d’emblée.

Il faut donc poser une question préalable en l’espèce : même en l’absence
d'interdiction, existe-t-il un élément dans la souveraineté de Etat qui
autoriserait celui-ci à entreprendre une action qui mettrait fin effective-
ment à l’existence de tous les Etats en anéantissant la civilisation et
Phumanité? II n’est pas raisonnable de répondre à cette question par
Paffirmative; la souveraineté ne peut comporter un tel droit, car l’Etat
qui commettrait cet acte serait une de ces «communautés indépendantes »
qui coexistent, selon l’expression utilisée à l’époque par la Cour perma-
nente de Justice internationale, et il aurait donc l’obligation de respecter
la souveraineté des autres Etats. On voit difficilement comment la Cour

7 L'idée est évoquée par la remarque suivante d’un auteur:

«Pour certains auteurs l’existence d’un corpus juris régissant une société décen-
tralisée et horizontale relève du miracle. Je dirais plutôt qu’elle relève de la nécessité.
Ce n’est pas en dépit, mais à cause de l’hétérogénéité des Etats dans une société de
juxtaposition que le droit international a été créé et s’est développé. Si le droit inter-
national n'existait pas, il faudrait l’inventer.» (Prosper Weil, «Le droit international
en quête de son identité. Cours général de droit international public», Recueil des
cours de l’Académie de droit international de La Haye, t. 237 (1992), p. 36.)

171
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 394

pourrait faire sienne la thèse selon laquelle, en l’absence d’une interdic-
tion, un Etat est fondé en droit à adopter un comportement qui aurait
pour effet de vider de son contenu la souveraineté de tous les autres

Etats.
ok

Une quatrième solution s’offre à la Cour: si le principe énoncé dans
l'affaire du Lotus permet à un Etat de faire tout ce qui n’est pas interdit —
thése qui est vigoureusement appuyée par certains Etats et tout aussi fer-
mement rejetée par d’autres Etats —, il faut cependant bien circonscrire
cette affaire, aux fins de celle que nous examinons. L'affaire du Lotus
n'avait trait à aucun acte susceptible d’anéantir la civilisation et l’huma-
nité. Elle n’interdit pas de conclure qu’il n’existe aucun droit de com-
mettre un tel acte, sauf s’il s’agit d’un acte autorisé en droit international.

Cette quatrième solution mérite qu’on s’y arrête plus longuement que
sur les autres. Il nous faudra examiner trois faits nouveaux qui ont une
incidence sur l’applicabilité dans le monde d’aujourd’hui de modes de
pensée juridiques remontant à une époque antérieure.

En premier lieu, comme cela ressort du paragraphe 4 de l’article 2 de la
Charte et à la suite d’une évolution amorcée plus tôt, le droit de recourir
à la force a fait l’objet d’une restriction importante. On ne met plus aussi
fortement l’accent sur la souveraineté individuelle que le faisait autrefois
la société internationale. Ce point a été souligné par les Philippines et le
Samoa.

En deuxième lieu, une évolution importante s’est produite en ce qui
concerne les notions de «communauté internationale» et de «relations
entre Etats». À mesure que le nombre des Etats s’accroissait, les relations
internationales ont gagné en densité et le monde s’est resserré. D’un petit
club d'Etats, on est vraiment passé à une communauté internationale
universelle. C’est ainsi qu’une chambre de la Cour a pu évoquer en 1984
«la coexistence et la coopération vitale des membres de la communauté
internationale» (Délimitation de la frontière maritime dans la région du
golfe du Maine, C.I.T. Recueil 1984, p. 299, par. 111). La conception juri-
dique qui prévalait autrefois n’a pas perdu toute consistance, mais il est
indéniable que laccent mis autrefois sur la souveraineté individuelle
de chaque Etat considéré comme un hortus conclusus a fait place à une
meilleure prise de conscience de la responsabilité de chaque Etat en tant
que membre d’un système plus cohérent et plus général, fondé sur la
coopération et l’interdépendance.

Cette évolution a été en partie consacrée par la Charte, et en partie
amorcée par elle. M. Alvarez a pris note des effets et du sens de cette
évolution (Conditions de l'admission d'un Etat comme Membre des
Nations Unies (article 4 de la Charte), 1948, C.J. Recueil 1947-1948,
p. 68, opinion individuelle). Les doutes suscités par son plaidoyer pour
un nouveau droit international n’ont pas obscurci le fait qu’il n’était pas
le seul à penser, comme d’autres juges l’ont relevé, que:

«lil est indéniable que toutes les activités internationales ont tendu

172
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 395

dans la période récente à la réalisation du bien-être commun de la
communauté internationale, en limitant de ce fait la compétence
souveraine des Etats particuliers» (Réserves à la convention pour la
prévention et la répression du crime de génocide, C.I.J. Recueil 1951,
p. 46, opinion dissidente collective de M. Guerrero, sir Arnold
McNair, MM. Read et Hsu Mo).

Bien qu’à d’autres égards il se montre critique au sujet de la «théorie qui
réduit les droits des Etats à des compétences assignées et réparties par le
droit international»®, M. Charles De Visscher, pour sa part, a noté que
«{lja Charte a donné naissance à un régime international» et il a ajouté que

«l'interprétation d’un grand acte constitutionnel international
comme la Charte des Nations Unies ne saurait s’inspirer des concep-
tions individualistes qui prévalent généralement dans l’interprétation
des traités ordinaires» (Statut international du Sud-Ouest africain,
CL.J. Recueil 1950, p. 189, opinion dissidente).

Bien entendu, la Charte n’a rien établi qui puisse être assimilé à un gou-
vernement mondial, mais elle a organisé les relations internationales sur
la base d’un «système international», et un tel système repose sur la pré-
misse fondamentale que l’espèce humaine et la civilisation vont continuer
d'exister.

En troisième lieu, cependant, une évolution en sens contraire s’est pro-
duite, à savoir qu'aujourd'hui, et pour la première fois dans l’histoire,
certains Etats ont la capacité de détruire tout le système et, avec lui,
Phumanité tout entière.

Quels sont les enseignements qui se dégagent de cette triple évolution,
dont la troisième va en sens contraire de la première et de la deuxième?

Les notions de souveraineté et d’indépendance que la Cour avait à
l'esprit en statuant dans l’affaire du Lotus ne s’inséraient pas dans un
contexte où l’on entrevoyait la possibilité qu’un Etat aurait la capacité à
lui seul de s’anéantir et d’anéantir avec lui tous les autres Etats. La Cour
avait à examiner une affaire de collision en mer et la question de la com-
pétence pénale des Etats à cet égard. On ne peut pas dire qu’il y avait là
de quoi bouleverser les esprits. Si elle avait pu imaginer la possibilité
qu’une minorité d’Etats belligérants put anéantir la planète, elle aurait
vraisemblablement nuancé la position qu’elle a prise, tout comme elle
l'aurait fait en 1986, lorsqu'elle a déclaré que:

«il n’existe pas en droit international de règles, autres que celles que
PEtat intéressé peut accepter, par traité ou autrement, imposant la
limitation du niveau d’armement d’un Etat souverain, ce principe
étant valable pour tous les Etats sans distinction» (Activités militai-
res et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d'Amérique), C.I.J. Recueil 1986, p. 135, par. 269).

8 Charles De Visscher, Theory and Reality in Public International Law, édition revisée,
traduction de P. E. Corbett, 1968, p. 104.

173
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 396

Il n’était pas question en l’occurrence de l'emploi d’armes nucléaires; la
déclaration de la Cour portait sur le droit d’un Etat de posséder un niveau
d'armement, aucune question n'ayant été soulevée au sujet de la licéité du
recours à un tel armement. Il faut se garder d’étendre la signification d’un
dictum à un domaine qui m'était pas visé par la juridiction dont elle
émane. Le fait que Badawi Pacha ait exprimé son désaccord à ce sujet
n’enléve aucune valeur à son rappel des problèmes qui pourraient se poser

«dès lors qu’on transpose une règle du cadre où elle s’est formée dans
un autre cadre où, les dimensions n’étant pas les mêmes, elle ne peut
s’accommoder avec l’aisance ancienne» (Réparation des dommages
subis au service des Nations Unies, C.I.J. Recueil 1949, p. 215).

Il faut rappeler aussi que lord Finlay, dans son opinion dissidente à
propos de l’affaire du Lotus, considérait que la question posée dans le
compromis ne consistait pas à savoir s’il existait «une règle interdisant»
l'exercice de poursuites pénales, mais si «les principes du droit interna-
tional autorisent» un tel exercice (C.P.J.I. série À n° 10, p. 52). Dans les
premières années qui ont suivi l'adoption de la Charte, M. Alvarez a
contesté expressément le principe selon lequel les Etats ont «le droit … de
faire tout ce qui n’est pas expressément défendu par le droit internatio-
nal». Selon lui: «Ce principe, exact autrefois, sous le régime de la sou-
veraineté absolue, ne l’est plus aujourd’hui.» (Pécheries, C.IJ. Recueil
1951, p. 152, opinion individuelle.)

Je n’examinerai pas ici le point de savoir s’il est possible d’admettre une
contestation aussi générale. En effet, il me semble qu’il est un aspect par-
ticulier qui est propre à l'affaire du Lotus. Cette distinction limitée porte sur
le point ci-après. Dans quelque sens qu’elle se prononçât dans l’affaire du
Lotus, la décision de la Cour pouvait s’accommoder dans le cadre d’une
société internationale fondée sur la «coexistence de communautés indé-
pendantes». Il n’en va pas de même lorsqu'on pose la question de savoir
s’il existe un droit de recourir aux armes nucléaires. Si la Cour devait affir-
mer qu’un tel droit existe, elle attesterait l’existence d’un droit qui pour-
rait être utilisé pour détruire ce cadre et qui ne pourrait donc trouver à s’y
accommoder. Quelque étendus que puissent être les pouvoirs dont dispose
un Etat, rien ne permet de supposer que la Cour permanente de Justice
internationale considérait qu’en l’absence d’une interdiction ils englo-
baient des pouvoirs dont l’exercice pourrait provoquer l’anéantissement
de la civilisation et de l’humanité et donc détruire le cadre de la commu-
nauté internationale; il n’était pas question de pouvoirs de cette espèce.
Dès lors qu’une action risque d’avoir des conséquences aussi apocalyp-
tiques, le cas est différent et il n’empêche pas la Cour d’affirmer que les
Etats n’ont pas le droit d’entreprendre une telle action, à moins d’établir,
ce qui est improbable, que celle-ci est autorisée en droit international.

Il est de fait que le libellé (et, en particulier, le titre) des différents pro-
jets de convention annexés à un certain nombre de résolutions de l’Assem-
blée générale concernant les armes nucléaires s’inspire de la terminologie
de l'interdiction. Toutefois, si l’on admet que la théorie correcte veut

174
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 397

qu'on établisse que l’emploi des armes nucléaires est autorisé en droit
international, ce fait n'empêche pas les Etats de conclure un traité formel
d'interdiction; le fait que les projets de convention visés tendaient à éta-
blir une interdiction n’infirme pas l’opinion selon laquelle l’autorisation
doit être démontrée.

La terminologie de l’interdiction apparaît également dans la motiva-
tion de la décision du tribunal de district de Tokyo dans l’affaire Shimoda
c. l'Etat”. Je ne crois pas qu’on puisse tirer de cela des conclusions très
nettes. Le tribunal de district de Tokyo ayant acquis la conviction que le
largage des bombes était interdit en droit international, il n’avait pas à
examiner si, en l’absence d’une interdiction, il était nécessaire d’établir
l'existence d’une autorisation; les arguments de droit lui paraissant suf-
fisants pour conclure à l’illicéité, le sens de la réserve judiciaire pouvait
amener le tribunal en question à se dispenser d'examiner s’il était possible
d'arriver à la même conclusion sur une autre base.

Est-il possible d’établir l'existence de l’autorisation requise en l’espéce?
Il semble que non. La Cour a été créée par la Charte et par le Statut. Si
elle estime, comme elle devrait le faire, que tant la Charte que le Statut
postulent la survie de la civilisation et de l’humanité, on ne voit pas très
bien comment elle pourrait éviter de conclure que le droit international
n'autorise pas un Etat à entreprendre une action qui risque de provoquer
l’anéantissement de la civilisation et de l'humanité.

TROISIÈME PARTIE. LA COUR POUVAIT-ELLE CONCLURE QUE L'EMPLOI
D’ARMES NUCLEAIRES EST INTERDIT PAR LE DROIT HUMANITAIRE ?

Je me propose d’examiner à présent la question de la licéité de l'emploi
d’armes nucléaires du point de vue de certains des grands principes du
droit humanitaire (un terme utilisé généralement aujourd’hui) qui étaient
en vigueur au début de l’ère nucléaire. Ces principes ont trait au droit de
choisir les moyens de guerre, au principe relatif aux maux superflus, et à
la clause de Martens.

1. Les méthodes ou moyens de guerre

Ce principe du droit international coutumier est réaffirmé au para-
graphe 1 de l’article 35 du protocole additionnel I de 1977 aux conven-
tions de Genève de 1949 dans les termes ci-après: «Dans tout conflit
armé, le droit des parties au conflit de choisir des méthodes ou moyens de
guerre n’est pas illimité.» Le principe a été quelque peu battu en brèche
du fait de Papparition continue d'armes dotées d’un pouvoir de destruc-
tion sans cesse accru, la tendance étant d’accepter un seuil plus élevé de
capacité de destruction à mesure que cette capacité devenait plus grande.
On réduirait encore davantage la valeur de ce principe en soutenant, .

3 The Japanese Annual of International Law, n° 8, 1964, p. 235.

175
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 398

comme on le fait parfois, qu’il se borne à ouvrir la possibilité qu’une loi
vienne interdire une arme, sans énoncer le principe lui-même; mais cet
argument ne peut être fondé, car s’il l'était, le principe n’établirait pas
une norme de conduite pour les Etats et on ne pourrait donc le qualifier
de principe de droit international. Au paragraphe 77 de son avis consul-
tatif, la Cour reconnaît qu’il s’agit bien d’un principe de droit internatio-
nal. I] n’est pas plus dénué de sens qu'il n’est tombé en désuétude: son
maintien en vigueur est attesté par la résolution 2444 (XXIID de l’Assem-
blée générale, qui a été adoptée à l’unanimité le 19 décembre 1968. Par
cette résolution, l’Assemblée générale a fait sienne

«la résolution XXVIII adoptée en 1965 à Vienne par la XX° Confé-
rence internationale de la Croix-Rouge, qui a posé notamment les
principes suivants que doivent observer toutes les autorités, gouver-
nementales et autres, responsables de la conduite d’opérations en
période de conflit armé, à savoir:

a) que le droit des parties à un conflit armé d’adopter des moyens
de nuire à l’ennemi n’est pas illimité;

b) qu'il est interdit de lancer des attaques contre les populations
civiles en tant que telles;

c) qu'il faut en tout temps faire la distinction entre les personnes
qui prennent part aux hostilités et les membres de la population
civile, afin que ces derniers soient épargnés dans toute la mesure
du possible».

Comme le laisse entendre l’alinéa a), le principe limitant le droit de choi-
sir les moyens de guerre subsiste. Même si l’on a l’impression qu’il n’est pas
utilisé, 1l est possible de le mettre en œuvre. De quelle façon? On peut inter-
préter le principe comme ayant pour objet d’exclure le droit d’avoir recours
à certaines armes. Ces armes n’ont pas été précisées, et cela peut se com-
prendre. Cependant, si, comme cela semble être le cas, le principe peut ser-
vir à interdire le recours à certaines armes, on voit mal comment il pourrait
ne pas interdire le recours aux armes nucléaires; les difficultés que pose
l'application de la règle dans des cas moins évidents disparaissent lorsque
surviennent des cas plus patents. Bien entendu, l'imagination ne suffit pas,
et il faut présenter un raisonnement juridique. Quel peut-il être?

On pourrait commencer utilement par noter que, ce qui est en cause, ce
n’est pas l'existence du principe, mais son application dans un cas donné.
Pareille application n’exige pas qu’on apporte la preuve de l’existence
d’une opinio juris interdisant l’utilisation d’une arme en particulier; s’il en
était ainsi, on se trouverait étrangement en présence d’un principe qui ne
pourrait être appliqué sans qu’on apporte la preuve que chaque applica-
tion est appuyée par une opinio juris.

Mais comment le principe peut-il s'appliquer en l’absence d’un critère
bien établi? Si le principe peut servir à interdire le recours à certains
moyens de guerre, cela implique nécessairement qu’il existe un critère sur
la base duquel il est possible de déterminer si un moyen donné est inter-
dit. Quel peut être ce critère implicite? Comme la Cour semble le recon-

176
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 399

naître, des considérations humanitaires sont admissibles dans l’interpré-
tation du droit des conflits armés (voir paragraphes 86 et 92 de l’avis
consultatif de la Cour). En partant de ces considérations, si on adopte
une approche fondée sur le principe de l’effet utile, on peut raisonnable-
ment conclure que le critère qui est implicite dans le principe en question
consiste à examiner si l’emploi de l’arme visée est acceptable aux yeux
de la communauté internationale; on voit difficilement comment on
pourrait avoir le droit d'adopter un moyen de guerre dont l’utilisation
répugne à la communauté internationale.

Pour ce qui est de certaines armes, il peut s’avérer difficile d'établir,
d’une manière parfaitement probante, quel est le sentiment de la commu-
nauté internationale. Mais l’emploi d’armes nucléaires se situe à la pointe
extrême d’une gamme de possibilités, là où des difficultés de ce type
n'existent plus. Contrairement aux armes classiques, les armes nucléaires
peuvent provoquer l’anéantissement de l’humanité et de la civilisation.
Comme on l’a fait observer, si on faisait exploser en même temps tous les
engins explosifs qui ont été utilisés dans le monde entier depuis l’inven-
tion de la poudre à canon, cela ne pourrait provoquer la destruction de la
civilisation; mais ce résultat pourrait être atteint en n’employant qu’une
petite partie des armes nucléaires. Le principe qui limitait le droit de choi-
sir les moyens de guerre se fondait sur le postulat que, quels que soient les
moyens de guerre utilisés de manière licite, il serait encore possible à
l'avenir de mener la guerre sur une base civilisée. Ainsi, quelque libre que
puisse être un Etat de choisir les moyens de guerre, cette liberté se heurte
à une limite lorsque l’emploi d’un certain type d’armes peut aboutir à la
destruction de la civilisation.

On pourrait ajouter que, pour juger de l’admissibilité d’un moyen de
guerre donné, il faut, selon moi, tenir compte du résultat que ce moyen
peut permettre d’atteindre dans le cours ordinaire de la guerre, même si
ce résultat n’est pas atteint dans toutes les circonstances. La réponse à
cette question, s’agissant d’armes nucléaires, ne relève pas de la spécula-
tion; elle consiste à constater les faits. Dans le cadre de la procédure
consultative, la Cour peut, lorsque c’est nécessaire, se prononcer sur les
faits (Conséquences juridiques pour les Etats de la présence continue de
l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la résolu-
tion 276 (1970) du Conseil de sécurité, C.I.J. Recueil 1971, p. 27). Pour
les raisons déjà données, il n’est pas difficile de se prononcer sur les faits
en l’espèce.

Pour établir quel est le sentiment de la communauté internationale, il
est évidemment indispensable que la Cour examine les vues des Etats, à
condition que, pour les raisons évoquées plus haut, on évite tout glisse-
ment consistant à admettre l’hypothèse selon laquelle, s’agissant du prin-
cipe en question, il faut établir une opinio juris à l'appui de l’existence
d’une règle spécifique interdisant l'emploi d’armes nucléaires.

Les vues des Etats sont connues. La première résolution de l’Assemblée
générale, qui a été adoptée à l’unanimité le 24 janvier 1946, doit s’inter-
préter comme signifiant qu'aux yeux de l’Assemblée générale l'emploi

177
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 400

d’armes nucléaires est inacceptable pour la communauté internationale; il
en est question plus haut. Il y a également le traité sur la non-prolifération
de 1968 et les accords annexes, sur lesquels je reviendrai plus longuement
un peu plus loin. La Cour pourrait les interpréter comme représentant une
déclaration faite par les Etats dotés d’armes nucléaires et les Etats qui n’en
détiennent pas pour indiquer que le recours effectif aux armes nucléaires
serait inacceptable pour la communauté internationale et qu’il faudrait,
pour cette raison, s’efforcer d’empêcher leur prolifération dans le cadre
d’accords par lesquels toutes les parties s’engageraient à œuvrer, de bonne
foi, en vue de leur élimination définitive. On voit mal, si le recours effectif
aux armes nucléaires est acceptable pour la communauté internationale,
sur quelle base crédible un arrangement pourrait être conclu pour réserver
à quelques Etats le droit d'employer ces armes, et ce à fortiori si ceux-ci
peuvent dans certaines circonstances exercer ce droit contre des Etats qui
ne jouissent pas de ce droit exclusif.

L’année qui a suivi la conclusion du traité sur la non-prolifération,
l'Institut de droit international a eu l’occasion de noter, à sa session de
1969 tenue à Edimbourg, que le droit international existant interdit
Pemploi de toutes les armes (y compris les armes nucléaires) qui, de par
leur nature, frappent sans distinction les objectifs militaires et les objectifs
non militaires, ou les forces armées et la population civile. Quoi qu’on
puisse dire des autres armes visées, cette opinion, qui a été émise à la
quasi-unanimité, est importante non seulement parce qu’elle émane d’émi-
nents spécialistes, mais aussi parce qu’elle procède d’une évaluation indé-
pendante de l’inacceptabilité pour la communauté internationale du
recours aux armes nucléaires. Cette évaluation prenait fidèlement en
compte les éléments sur la base desquels les accords concernant le traité
sur la non-prolifération avaient été conclus l’année précédente.

D’autres armes font partie, à l’instar des armes nucléaires, de la caté-
gories des armes de destruction massive. Toutefois, comme indiqué plus
haut, il appartient à la Cour de décider que le critère juridique ne consiste
pas simplement à mesurer la capacité destructrice d’une arme, mais à éta-
blir si sa capacité de destruction est telle que l’arme peut être considérée
par la communauté internationale comme inacceptable à ses yeux. Les
éléments dont la Cour dispose (dont certains ont été examinés à la sec-
tion 3 de la première partie) suffisent pour lui permettre de conclure que,
dans le cas des armes nucléaires, la répulsion qu’éprouve la communauté
internationale est un fait établi. Les conséquences juridiques qui s’impo-
sent dans le cas des armes nucléaires ne doivent donc pas être nécessai-
rement identiques dans le cas d’autres armes de destruction massive qui
ne sont pas encore interdites par un traité.

Dans l'affaire Shimoda c. l'Etat, les plaignants ont été déboutés pour
des motifs qui n'étaient pas à l’époque patents; ce jugement reste à ce
jour la seule décision judiciaire, tant nationale qu’internationale, dans ce
domaine. Il a été rendu par le tribunal de district de Tokyo, le 7 décembre
1963. Bien qu'il soit évidemment dépourvu de force contraignante, il
constitue une décision judiciaire au sens du paragraphe 1, alinéa d), de

178
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 401

Particle 38 du Statut de la Cour et doit étre pris en considération. Une
décision judiciaire différente de celle à laquelle le tribunal de district de
Tokyo est parvenu devrait donc expliquer pourquoi la motivation de son
jugement n’était pas acceptable.

Le tribunal de district de Tokyo devait se prononcer sur un argument
(fondé sur l’avis juridique d’un expert), selon lequel «les moyens qui
causent des maux superflus en temps de guerre et les moyens inhumains
sont interdits comme moyens de nuire à l'ennemi» !°, Cette proposition
s’inspirait de deux arguments invoqués par le Japon dans sa note de pro-
testation du 10 août 1945, où il était dit:

«C’est un principe fondamental du droit international en temps de
guerre que le droit d’un belligérant de choisir les moyens de nuire à
lennemi n’est pas illimité et qu’un belligérant ne doit pas employer
des armes, projectiles et autres matières de nature à causer des maux
superflus; et ceux-ci sont expressément stipulés dans l’annexe de la
convention concernant les lois et coutumes de la guerre sur terre et
dans les articles 22 et 23 e) du règlement concernant les lois et cou-
tumes de la guerre sur terre.» {l

L’article 22 dudit règlement concernait le droit d’adopter des moyens de
nuire à l’ennemi, tandis que l’article 23 e) concernait le principe des maux
superflus.

Le tribunal de district de Tokyo a examiné les deux éléments corrélatifs
de la proposition dont il était saisi. Il a admis que

«le droit international régissant la guerre n’est pas constitué unique-
ment par des sentiments d’humanité, mais il se fonde à la fois sur les
exigences et l’efficacité militaires et sur les sentiments d’humanité, en
mettant en balance ces deux facteurs» !?,

C’est pourquoi,
«tout inhumain que puisse être le résultat de l’emploi d’une arme,

cet emploi n’est pas interdit par le droit international, s’il est très
efficace sur le plan militaire» !3.

Toutefois, le tribunal a déclaré

«qu’il y a tout lieu de croire qu’outre le poison, les gaz toxiques et
les bactéries l’emploi de moyens de nuire à l’ennemi qui causent au
moins des dommages identiques ou supérieurs est interdit en droit
international» !#,

Le tribunal de district de Tokyo s’est borné à examiner si l’emploi de
bombes atomiques à Hiroshima et à Nagasaki était licite, en notant —

19 The Japanese Annual of International Law, n° 8, 1964, p. 240.
Mt Jbid., p. 252.

12 Jbid., p. 240.

13 Jbid., p. 241.

4 Ibid.

179
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 402

sans toutefois se prononcer à ce sujet — que cela posait «une question
importante et des plus difficiles», à savoir «si une bombe atomique ayant
ces caractéristiques et ces effets est permise ou non en droit international
comme une arme qualifiée de nucléaire.» 15, Il est clair cependant qu’en
se prononçant sur la première question, celle qui concernait emploi de
ces armes dans une circonstance donnée, le tribunal avait à l’esprit la
façon dont il avait examiné la deuxième question, qui concernait le statut
juridique de telles armes. Ainsi, bien que le tribunal de district de Tokyo
n’ait pas statué de la sorte, il résulte de la motivation de sa décision que
les armes nucléaires ne sont pas un moyen de guerre admissible. Les
motifs sur lesquels s’est fondé le tribunal de district de Tokyo présentent
un intérêt pour la Cour.

Les éléments dont dispose la Cour sont suffisants pour lui permettre de
constater que l'emploi effectif d’armes nucléaires n’est pas acceptable aux
yeux de la communauté internationale; à partir d’une telle constatation,
il lui appartiendrait dans le cadre de sa mission judiciaire de conclure que
de telles armes ne sont pas un «moyen de guerre» admissible au regard
du droit.

2. Les maux superflus

J'en viens à l’interdiction d’infliger des maux superflus telle qu’elle
découle du droit international coutumier. le principe, tel qu’il a été réaf-
firmé au paragraphe 2 de l’article 35 du protocole additionnel I de 1977
aux conventions de Genève de 1949, est libellé comme suit:

«Il est interdit d'employer des armes, des projectiles et des ma-
tières ainsi que des méthodes de guerre de nature à causer des maux
superflus. »

Le cas d’une arme comme la balle «dum-dum» !$, qui est délibérément
conçue de manière à causer des maux superflus, ne suffit pas à épuiser
l'interprétation et l'application de l'interdiction. Il s’agit 1a d’un cas par-
ticulier illustrant une idée sous-jacente plus large, à savoir qu’on se
trouve en présence de maux superflus lorsque ceux-ci excèdent matériel-
lement le degré de souffrance que justifie l’avantage militaire recherché. Il
est exclu de recourir à un critère mécanique ou absolu: il faut mettre en
balance le degré de souffrance infligé et l’avantage militaire recherché.
Plus cet avantage militaire sera grand, plus on sera disposé à tolérer des
niveaux de souffrance plus élevés. Et, bien entendu, c’est aux Etats qu’il
appartient de trouver le point d'équilibre. La Cour ne peut se substituer
à eux; mais elle a le devoir en l’espèce de chercher à établir quel est leur
appréciation. Pour apprécier où les Etats situent ce point d’équilibre, la

15 The Japanese Annual of International Law, n° 8, 1964, p. 234.

16 «[L]e projectile connu sous le nom de «dum-dum» était fabriqué dans un arsenal de
ce nom situé près de Calcutta.» Voir The Proceedings of the Hague Peace Conferences,
The Conference of 1899, 1920, p. 277, du géneral sir John Ardagh.

180
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 403

Cour peut considérer à juste titre que les Etats eux-mêmes, lorsqu'ils
recherchent le point d’équilibre, sont guidés par la conscience publique.
La Cour a évoqué à bon droit «la nature intrinsèquement humanitaire
des principes juridiques en jeu, qui imprègnent tout le droit des conflits
armés et s’appliquent à toutes les formes de guerre et à toutes les
armes...» (avis consultatif, par. 86). Pour établir le caractère humanitaire
de ces principes, il faut nécessairement tenir compte de la conscience
publique.

La Cour pouvait donc estimer que la conscience publique considérerait
qu'aucun avantage militaire concevable ne pouvait justifier le degré de
souffrance infligé par un type donné d’arme. On a prétendu que les gaz
toxiques étaient un moyen plus efficace de mettre hors de combat l'ennemi
dans certaines circonstances que d’autres moyens utilisés pendant la pre-
mière guerre mondiale. Cela n’a pas suffi pour légitimer leur utilisation;
l'interdiction se fondait sur l'appréciation émise dans le premier alinéa du
préambule du protocole concernant la prohibition d’emploi à la guerre de
gaz asphyxiants, toxiques ou similaires et de moyens bactériologiques,
signé à Genève en 1925, selon laquelle «l’emploi à la guerre de gaz
asphyxiants, toxiques ou similaires ... a été à juste titre condamné par
l'opinion générale du monde civilisé». En effet, l'emploi d’une arme qui
causait le genre de souffrance infligés par ces gaz toxiques révulsait tout
simplement la conscience publique et était, de ce fait, inacceptable pour
les Etats, quel que soit ’avantage militaire recherché. Ce raisonnement ne
s’est pas traduit par un traité d’interdiction complète et universelle; il est
cependant utile lorsqu’on s’efforce d’évaluer l’acceptabilité pour la cons-
cience publique des souffrances que l'emploi d’armes nucléaires pourrait
infliger aux combattants comme aux civils, à des populations vivant loin
du lieu des combats et à des générations qui ne sont pas encore nées.

Sur la base des éléments dont elle disposait, la Cour pouvait raisonna-
blement conclure qu’au regard de la conscience publique l’emploi d’armes
nucléaires cause des maux qui sont inacceptables, quel que soit ’avantage
militaire qu’il puisse procurer. A partir d’une telle constatation, la Cour
était en droit, pour établir quelle est l’opinion des Etats sur ce point, de
présumer que l’appréciation des Etats ne différerait pas de celle de la
conscience publique.

Le principe «des maux superflus» fait partie de l’ensemble des prin-
cipes conçus pour assurer la protection des combattants. Il suffit, pour
établir l’illicéité de l'emploi d'armes nucléaires, qu’un tel emploi viole
le principe en ce qui concerne les combattants. On peut cependant
se demander, eu égard à l’évolution des techniques militaires et aux mé-
thodes de guerre plus récentes, si le principe n’est pas considéré aujour-
d’hui comme susceptible d’assurer la protection des civils également.

Lorsque le principe est apparu dans la seconde moitié du XIX® siècle,
à un moment où l’emploi des fusils était «en pleine expansion», on a cer-
tainement pensé que «les maux superflus» ne seraient infligés qu’aux sol-
dats du champ de bataille et que les effets de l'emploi d’armes de nature
à causer alors de tels maux ne s’étendraient pas aux civils. Aujourd’hui,

181
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 404

cependant, le cadre des opérations militaires n’est plus le méme: si les
armes nucléaires peuvent causer des maux superflus aux soldats, elles
peuvent évidemment avoir le méme effet sur les civils se trouvant a leur
portée. Les parties au traité de Tlatelolco ont déclaré a bon droit dans le
préambule de celui-ci que «les terribles effets [des armes nucléaires] attei-
gnent sans distinction et sans merci les forces armées et la population
civile...»

On pourrait prétendre que la substance du principe des maux superflus
bénéficie aux civils par l’effet de l’application d’autres principes, comme
celui qui interdit d’entreprendre des attaques sans discernement, mais que
le principe lui-même ne leur est pas applicable. Toutefois, peut-on ad-
mettre la position selon laquelle une attaque menée apparemment sans
discernement contre des civils s’explique par le principe du dommage
indirect? Cependant, si un tel principe (quelle que soit sa portée véritable)
devait justifier des dommages infligés aux civils, le fait de limiter le prin-
cipe des maux superflus aux combattants aurait ce résultat contradictoire
que les dommages en question seraient interdits par ce principe en ce qui
concerne les combattants, mais pas en ce qui concerne les civils, alors
qu'ils sont également atteints; ainsi donc, un acte qui cause un dommage
aux combattants comme aux non-combattants pourrait être illicite en ce
qui concerne les premiers, mais licite en ce qui concerne les derniers.
Lorsque des combattants et des non-combattants sont également victimes
du même acte, on voit mal comment cet acte serait licite dans un cas et
illicite dans l’autre.

Dans l’affaire Shimoda c. l'Etat, le tribunal de district de Tokyo a jugé
que:

«il n’est pas exagéré d’affirmer que les souffrances infligées par les
bombes atomiques sont plus graves que celles infligées par des subs-
tances où des gaz toxiques, et ... que le fait de larguer une bombe
aussi cruelle est contraire au principe fondamental des lois de la
guerre selon lequel on ne peut infliger des maux superflus» !?.

Dans cette partie de la motivation de sa décision, le tribunal de district de
Tokyo s’est donc fondé sur le «principe fondamental» des «maux super-
flus» ; il l’a fait à propos de dommages causés à des civils. Malgré la pré-
sence de trois experts qui étaient des professeurs de droit international et
d’une équipe importante d’avocats dans une affaire très controversée, le
tribunal ne semble pas avoir prêté attention à la conception selon laquelle
le principe des maux superflus vise uniquement les dommages causés aux
combattants. Or, en supposant que cette conception soit exacte, elle
aurait dû être au centre d’une affaire qui concernait les dommages causés
à des civils.

Toutefois, même si l’on n’applique le principe des maux superflus
qu'aux seuls combattants, la question reste posée de savoir s’il est porté

17 The Japanese Annual of International Law, n° 8, 1964, p. 241-242.

182
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 405

atteinte 4 ce principe, dés lors que des combattants subissent les effets de
l'emploi d’armes nucléaires. Pour les raisons énoncées plus haut, la Cour
pouvait juger qu’il en est ainsi.

3. La clause de Martens

Certains Etats ont soutenu que la clause de Martens exige la preuve de
l'existence distincte d’une règle de droit international coutumier interdi-
sant ’emploi d’une arme donnée et qu’il n'existe aucune règle prohibitive
de ce type dans le cas des armes nucléaires. Cette thèse est séduisante.

Toutefois, voici qu’apparait une première difficulté. Comme la Cour le
reconnaît aux paragraphes 78 et 84 de son avis consultatif, il est admis
que la clause de Martens est une règle de droit international coutumier.
Cela signifie qu’elle a un caractère normatif, qu’elle fixe une règle de
conduite pour les Etats. On ne voit pas quelle règle de conduite pour les
Etats elle fixe, si elle se contente de rappeler aux Etats les règles de
conduite qui existent tout à fait en dehors d’elle. La thèse évoquée plus
haut viserait non pas à établir le champ d’application d’une règle recon-
nue, mais à nier l’existence d’une règle quelconque. Une thèse aboutissant
à ce résultat serait-elle fondée?

Telle qu’elle est énoncée dans la convention de La Haye concernant les
lois et coutumes de la guerre sur terre de 1907, la clause de Martens appa-
raît dans le cours du préambule et est libellée comme suit:

«Selon les vues des Hautes Parties contractantes, ces dispositions,
dont la rédaction a été inspirée par le désir de diminuer les maux de
la guerre, autant que les nécessités militaires le permettent, sont des-
tinées à servir de règle générale de conduite aux belligérants, dans
leurs rapports entre eux et avec les populations.

Il n’a pas été possible toutefois de concerter dès maintenant des
stipulations s'étendant à toutes les circonstances qui se présentent
dans la pratique. .

D'autre part, il ne pouvait entrer dans les intentions des Hautes
Parties contractantes que les cas non prévus fussent, faute de stipula-
tion écrite, laissés à l’appréciation arbitraire de ceux qui dirigent les
armées.

En attendant qu’un code plus complet des lois de la guerre puisse
être édicté, les Hautes Parties contractantes jugent opportun de cons-
tater que, dans les cas non compris dans les dispositions réglemen-
taires adoptées par elles, les populations et les belligérants restent
sous la sauvegarde et sous l’empire des principes du droit des gens,
tels qu’ils résultent des usages établis entre nations civilisées, des
lois de l’humanité et des exigences de la conscience publique.»

Ce libellé donne à penser que la clause de Martens visait à combler des
lacunes du droit international coutumier et de le faire dans un esprit pra-
tique. Par quel moyen?

La clause de Martens porte la marque de son époque; elle n’est pas

183
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 406

facile à interpréter. On reconnaît la distinction entre les usages et les lois !8.
Toutefois, comme le mot «restent» l’indique, cette disposition supposait
qu’il existait déjà certains principes du droit des gens qui assuraient une
protection pratique aux «populations» et aux «belligérants» dans Fhypo-
thèse où une telle protection n’était pas garantie par des textes convention-
nels. Compte tenu des implications de ce mot «restent», la clause ne pou-
vait se réduire à des principes du droit des gens qui attendaient, sans
aucune certitude, de voir le jour. La référence aux principes du droit des
gens, tels qu’ils résultent des sources mentionnées visait à préciser le carac-
tère des principes existants du droit des gens et ne constituait pas simple-
ment une condition de l'émergence future de tels principes. On peut ajouter
que, dans son libellé de 1977, le membre de phrase pertinent se lit comme
suit: «tels qu’ils résultent des usages établis, des principes de l’humanité et
des exigences de la conscience publique». Comme «les usages établis» suf-
fisent à eux seuls à identifier une règle du droit international coutumier,
une interprétation cumulative n’est guère probable. Dans ce cas, «les prin-
cipes du droit des gens» pourraient également résulter à suffisance «des
principes de l’humanité et des exigences de la conscience publique»; comme
indiqué plus haut, ces «principes du droit des gens» pourraient être consi-
dérés comme englobant des principes du droit international déja déduits
«des principes de l’humanité et des exigences de la conscience publique».

En effet, la clause de Martens autorisait à considérer les principes de
l'humanité et les exigences de la conscience publique comme des principes
du droit des gens, le contenu précis de la norme découlant de ces «prin-
cipes du droit des gens» devant être défini à la lumière de l’évolution, y com-
pris l'apparition de nouveaux moyens et méthodes de guerre, ainsi que des
conceptions et des seuils de tolérance de la communauté internationale.
Les principes devaient demeurer constants, mais leur effet pratique pouvait
ne pas toujours être le même: ils pouvaient autoriser une méthode de
guerre à une époque et l’interdire à une autre époque. À cet égard, M. Jean
Pictet a eu raison de souligner, comme l'écrit M. Sean McBride,

«que les déclarations contenues dans les conventions de La Haye ont
fait entrer dans le droit humanitaire, à la faveur de la clause de Mar-
tens, des principes qui allaient beaucoup plus loin que la convention
écrite, leur donnant ainsi une dimension dynamique qui n’était pas
limitée par le temps» !°.

Cela n’a pas de quoi surprendre. Traitant de la question des «Consi-
dérations d’humanité» en tant que source de droit, sir Gerald Fitzmau-
rice a fait observer que

18 En ce qui concerne «les usages de la guerre» qui donnent naissance à des règles de
droit international coutumier, voir L. Oppenheim, Jnternational Law, A Treatise, vol. II,
7° édition par H. Lauterpacht, 1952, p. 266, par. 67, et p. 231, par. 69.

19 Sean McBride. «The Legality of Weapons for Societal Destruction», dans Chris-
tophe Swinarski (dir. publ.), Studies and Essays on International Humanitarian Law and
Red Cross Principles in Honour of Jean Pictet, 1984, p. 402.

184
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 407

«toutes les implications de cette conception — c’est-à-dire dans
quelles circonstances précisément et dans quelle mesure des consi-
dérations d’humanité donnent naissance par elles-mêmes à des obli-
gations de nature juridique — doivent encore être élaborées » 2°.

La réserve n’atténue pas la proposition principale selon laquelle «des
considérations d’humanité donnent naissance par elles-mêmes a des obli-
gations de nature juridique». I] semble que la substance de la proposition
se retrouve dans le jugement rendu en 1948 dans l’affaire Krupp, dans
lequel le tribunal militaire des Etats-Unis siégeant à Nuremberg a déclaré
que:

«Le préambule [de la convention de La Haye n° IV de 1907] est
bien plus qu’un vœu pieux. C’est une clause générale, qui érige les
usages établis entre les nations civilisées, les lois de l’humanité et les
exigences de la conscience publique en un critère juridique devant
être appliqué dans l’hypothèse où les dispositions spécifiques de la
convention et du règlement y annexé ne viseraient pas certains cas
survenant en temps de guerre ou en rapport avec des hostilités.» 21

Une conception analogue du rôle joué par les considérations d’huma-
nité apparaît dans l'affaire du Détroit de Corfou, où M. Alvarez a déclaré
que la «caractéristique du délit international est qu’il est un acte contraire
aux sentiments d'humanité» (C.1.J. Recueil 1949, p. 45, opinion indivi-
duelle); quant à la Cour elle-même, elle a déclaré que

«{les obligations [de l’Albanie] sont fondées non pas sur la conven-
tion VIII de La Haye, de 1907, qui est applicable en temps de guerre,
mais sur certains principes généraux et bien reconnus, tels que des
considérations élémentaires d’humanité, plus absolues encore en
temps de paix qu’en temps de guerre...» (C.I.J. Recueil 1949, p. 22).

Ainsi, les obligations de l’Albanie étaient «fondées sur ... des considéra-
tions élémentaires d'humanité... », ce qui implique nécessairement que ces
considérations peuvent avoir elles-mêmes des effets juridiques. En 1986,
la Cour a considéré que «le comportement des Etats-Unis peut être
apprécié en fonction des principes généraux de base du droit humani-
taire» et elle a estimé que certaines des règles énoncées à l’article 3 com-
mun aux quatre conventions de Genève de 1949 étaient «des règles qui,
de lPavis de la Cour, correspondent à ce qu’elle a appelé en 1949 des
«considérations élémentaires d’humanité» (Détroit de Corfou, fond, C.LJ.
Recueil 1949, p. 22)» (Activités militaires et paramilitaires au Nicaragua
et contre celui-ci {Nicaragua c. Etats-Unis d'Amérique), fond, CLJ.
Recueil 1986, p. 113-144, par. 218). Dans le même ordre d’idée, on notera

20 Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Jus-
tice, vol. 1, 1986, p. 17, note 4, les italiques figurent comme dans l'original. Voir également
ibid., p. 4.

21 Annual Digest and Reports of Public International Law Cases, 1948, p. 622.

185
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 408

que le tribunal de Naulilaa avait déja observé que le droit d’exercer des
représailles «est limité par les expériences de ’humanité...»”

Je ne suis pas convaincu que la clause de Martens avait pour seul objet
de définir un critère humanitaire permettant d’interpréter les différentes
règles existantes du droit international conventionnel ou coutumier rela-
tives à la conduite des hostilités; la clause n’était pas nécessaire pour cela,
car des considérations d'humanité, qui sous-tendent le droit humanitaire,
auraient en tout état de cause rendu ce service (voir paragraphe 86 de
l'avis consultatif de la Cour). Il est difficile aussi d’admettre que la clause
de Martens s’est contentée de rappeler aux Etats les obligations que leur
imposaient les différentes règles existantes du droit international coutu-
mier. Assurément, la clause, telle qu’elle a été reprise et libellée dans les
conventions de Genève de 1949, visait essentiellement à rappeler aux
Etats parties que la dénonciation de ces traités humanitaires ne les déga-
gerait pas des obligations visées par la clause; mais celle-ci, dans son
libellé usuel, n’était pas conçue comme un simple rappel. La clause
avait pour fonction essentielle d’affirmer de manière incontestable l’exis-
tence des principes du droit international appelés à titre subsidiaire, mais
avec des effets sur des situations actuelles, à régir le comportement des
militaires par rapport aux «principes d'humanité et aux exigences de la
conscience publique». C’est en ce sens-là que

«les populations et les belligérants reste[raie]nt sous la sauvegarde et
sous l’empire des principes du droit des gens, tels qu’ils résultent ...
des principes d’humanité et des exigences de la conscience publique».

Le mot «restent» serait inapproprié par rapport aux «principes d’huma-
nité et [aux] exigences de la conscience publique», à moins que ceux-ci ne
soient conçus comme pouvant actuellement exercer une force normative
à l’effet de contrôler le comportement des militaires.

Ainsi, la clause de Martens couvrait de sa propre autorité, de façon
autonome et concluante, la thèse selon laquelle il existait déjà des prin-
cipes du droit international en vertu desquels des considérations
d'humanité pouvaient avoir des effets juridiques par elles-mêmes et régir
le comportement des militaires dans les cas où le droit conventionnel ne
contenait pas de règle applicable. Aussi n’était-il pas nécessaire de
rechercher ailleurs la source distincte de ces principes du droit interna-
tional, car cette source, c'était la clause elle-même.

C’est probablement ainsi que la question a été interprétée à la con-
férence de la paix à La Haye en 1899. Après l'adoption de la célèbre
déclaration de M. de Martens, le principal représentant de la Belgique,
M. Beernaert, qui s'était opposé auparavant à l’adoption des articles 9

2 Recueil des sentences arbitrales internationales, vol. 2, p. 1026.

23 Pour les différences entre la clause de Martens de 1949 et son libellé classique, voir
Georges Abi-Saab, «The Specificities of Humanitarian Law», dans Christophe Swinarski
(dir. publ.), Studies and Essays on International Humanitarian Law and Red Cross Prin-
ciples in Honour of Jean Pictet, 1984, p. 275.

186
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 409

et 10 (1 et 2 du nouveau projet), annonça immédiatement qu’il ne s’y op-
posait plus, à la suite de cette déclaration**. Comme d’autres délégués, le
représentant de la Belgique ne jugeait pas satisfaisante la protection garan-
tie par ces dispositions du projet. En fin de compte, il a estimé pouvoir
voter pour lesdites dispositions. Pourquoi? Ce n’était pas parce que la
protection supplémentaire requise était offerte par le droit international
coutumier existant, une telle protection serait disponible en tout état de
cause. S’il a pu voter pour ces dispositions, c’est qu’il a estimé, à l’instar
d’autres délégués, que la clause de Martens pourrait elle-même avoir une
force normative propre à fournir la protection supplémentaire requise
en exerçant un contrôle approprié sur le comportement des militaires.

«On est en droit de juger de la valeur d’un principe d’après les effets que
produit son application» (Barcelona Traction, Light and Power Company,
Limited, deuxième phrase, C.I.J. Recueil 1970, p. 220, par. 106, opinion
individuelle de M. Jessup). Il s’ensuit qu’il serait utile d’examiner les impli-
cations de la thèse selon laquelle la clause de Martens n’est pas applicable
par elle-même à la question de la licéité de ’emploi d’armes nucléaires. Il
est évident que l’utilisation des armes nucléaires pourrait, même dans les
pays neutres, entraîner des décès, causer des maladies et obliger les survi-
vants à se déplacer, et des dommages au sein des générations futures cau-
sant de graves maladies, des malformations et des morts, sans écarter la
possibilité que toute forme de vie soit anéantie. Si aucune disposition du
droit international conventionnel ou coutumier n’interdit de telles consé-
quences, lorsqu'on suit les tenants de la licéité, au sens donné à cette
expression dans l’affaire du Lotus, les Etats auraient le droit de déclen-
cher un tel cataclysme. Il est à tout le moins concevable que la conscience
publique pourrait réagir autrement. Mais les «exigences de la conscience
publique» ne pourraient se traduire dans une interdiction normative, à
moins que cela ne soit possible par le biais de la clause de Martens.

Il ne s’agit pas pour la Cour, me semble-t-il, d’essayer d’ériger l’opi-
nion publique en loi: cela aboutirait au «gouvernement des juges», ce
que, comme M. Gros l’a fait observer à juste titre, «aucun Etat n’accepte
facilement» / Délimitation de la frontière maritime dans la région du golfe
du Maine, C.I.J. Recueil 1984, p. 385, par. 41, opinion dissidente)*°. Le
droit international existant, sous la forme de la clause de Martens, a déja
établi la norme juridique nécessaire. La Cour n’a pas a se prononcer sur
le point de savoir s’il existe une opinio juris. Son rôle est d’évaluer une
règle incorporée dans un principe existant en établissant ce que «les prin-
cipes d’humanité et les exigences de la conscience publique» requièrent
du comportement des militaires dans une situation donnée. En derniére

24 The Proceedings of the Hague Peace Conferences. The Conference of 1899, 1920,
p. 54 et 419.

25 Voir ci-dessus l’affaire Krupp, p. 622.

26 Voir aussi, pour une opinion contraire, C.J. Mémoires, Cameroun septentrional,
p. 352, M. Weil: «il est parfois bon, pour exorciser les démons, de les appeler par leur
nom», c’est-à-dire «le spectre du gouvernement des juges».

187
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 410

analyse, la réponse dépendra des vues des Etats eux-mêmes; mais, en ce
qui concerne la clause de Martens, les vues des Etats ne sont pertinentes
qu'à l’effet d'essayer de déterminer l’état de la conscience publique et non
pour déterminer s’il existe une opinio juris quant à la licéité de l’emploi
d’une arme en particulier.

Il n’est pas facile mais non impossible de déterminer l’effet d’une
norme, et c’est là une tâche à laquelle un tribunal ne peut se dérober en
cas de nécessité. Le droit connaît bien ces situations dans lesquelles un
tribunal est appelé à faire cela précisément, c’est-à-dire appliquer une
règle de droit qui incorpore une norme par le biais de laquelle la règle
exerce son effet dans des circonstances données?’.

Une évaluation des éléments de fait peut s’avérer nécessaire. La norme
étant fixée par la conscience publique, un certain nombre d’affaires per-
tinentes dans le domaine national peuvent être prises en considération
par l’autorité judiciaire. Cela ne se confond pas avec le fait que la Cour
n’est pas tenue par les règles techniques régissant l’administration de la
preuve en droit interne; elle a recours 4 une procédure souple. Cela ne
signifie pas, bien entendu, qu’elle doive entreprendre des recherches dans
tous les domaines; elle doit se limiter à examiner les sources qui font
autorité. Parmi celles-ci, il y a l’Assemblée générale. Il a déjà été fait men-
tion de sa toute première résolution du 24 janvier 1946. Cette résolution,
qui a été adoptée à l’unanimité, peut être interprétée à juste titre par la
Cour comme l’expression de la conscience de la communauté internatio-
nale quant a l’inacceptabilité du recours aux armes nucléaires. Il en va de
même du document final de la dixième session extraordinaire de l’Assem-
blée générale, adopté par consensus en 1978, à propos du désarmement.
Un certain nombre de résolutions connexes de l’Assemblée générale ont
précédé l'adoption de ce document final ou l’ont suivi. Dans une de ces
résolutions, adoptée en 1983, l’Assemblée générale a condamné «résolu-
ment, sans réserve et à jamais la guerre nucléaire comme contraire à la
conscience et à la raison humaines...» (résolution 38/75 du 15 décembre
1983). La résolution n’a pas été adoptée à l’unanimité, mais elle a été
votée régulièrement par l’Assemblée générale agissant dans le cadre de sa
compétence propre en matière de désarmement. Indépendamment du
point de savoir quel peut être l’effet législatif éventuel des résolutions de
PAssemblée générale ou leur influence dans ce domaine, c’est à bon droit
que la Cour prendrait en considération les constatations de fait qu’établit
l'Assemblée sur l’état de la «conscience et de la raison humaines» en ce
qui concerne l’acceptabilité de l'emploi d’armes nucléaires, et plus parti-
culièrement eu égard au fait que de telles constatations vont générale-
ment dans le sens des autres éléments dont la Cour dispose.

27 Voir C.LJ. Mémoires, Sud-Ouest africain, vol. VUI, p. 258, plaidoirie de M. Gross;
Compétence en matière de pêcheries, C.LJ. Recueil 1974, p. 56-57, note 1, opinion indi-
viduelle de M. Dillard, et Julius Stone, Legal System and Lawyers’ Reasonings, 1964,
p. 59, 68, 263-264, 299, 305-306, 320 et 346.

188
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 411

Il est une autre source que la Cour peut examiner pour établir l’état de
la conscience publique en ce qui concerne l’acceptabilité de l'emploi d’armes
nucléaires. Elle peut déduire du traité sur la non-prolifération que la cons-
cience publique, comme cela ressort des positions prises par toutes les
parties à ce traité, considère que l’utilisation des armes nucléaires compor-
terait des risques graves, et que ces risques rendraient une telle utilisation
inacceptable en toute circonstance. Plus exactement, selon moi, la Cour ne
saurait interpréter correctement le traité comme signifiant que toutes les
parties ont reconnu que ces risques peuvent être gérés de manière efficace
et raisonnable par les cinq puissances nucléaires, et non par les autres
Etats. Elle ne saurait non plus admettre que la conscience publique, telle
qu’elle se manifeste dans les positions adoptées par les parties à ce traité,
considère aujourd'hui qu'une fois réalisée leur élimination définitive les
armes nucléaires ne pourront pas être utilisées, tout en considérant
aujourd'hui que l’utilisation de ces armes pourrait être acceptable jusqu’à
ce que leur élimination définitive ait été réalisée. S'agissant de la survie de
l'humanité, la conscience publique ne saurait dans le même temps se satis-
faire d'appliquer une norme d’acceptabilité aujourd’hui et une autre norme
pour plus tard. Cela impliquerait une contradiction dans la façon dont elle
envisage l’inacceptabilité fondamentale des armes en tant que moyen de
guerre susceptible d’anéantir la civilisation. Rien ne permet d’imputer une
telle contradiction à la conscience publique; il ne sert à rien d’interdire de
détruire la civilisation à l’avenir, tout en acceptant dans le même temps
qu’elle puisse, en toute licéité, être détruite aujourd’hui.

Si ce qui précède est exact, la clause de Martens permet de répondre à
objection des tenants de la licéité, selon laquelle la question de l’Assem-
blée générale obligerait la Cour à se livrer à des spéculations sur un cer-
tain nombre de points. La Cour ne saurait dire à l’avance l’effet exact que
produirait telle ou telle utilisation des armes nucléaires. Des situations
différentes pourraient se présenter en ce qui concerne la proportionnalité,
l'obligation d'établir une distinction entre les combattants et la popula-
tion civile, l’intensification du conflit, la neutralité, le génocide et l’envi-
ronnement. La Cour pourrait cependant établir et constater comme un
fait que l'emploi d’armes nucléaires comporte des risques réels dans cha-
cun de ces domaines. Elle pourrait ensuite examiner si la conscience
publique considère que, eu égard à ces risques, l'emploi de telles armes est
acceptable en toute circonstance, et elle pourrait être amenée à constater
que la conscience publique considère que, eu égard à ces risques, un tel
emploi est inacceptable en toute circonstance. La conscience publique
joue donc un réle de médiation qui lui donne une latitude d’évaluation
que la Cour n’a pas.

En fin de compte, après avoir ainsi pris la mesure de la conscience
publique, la Cour sera à même de dire si la clause de Martens joue en
faveur de l’interdiction de l'emploi d’armes nucléaires en toute circons-
tance. Sur la base des éléments dont elle dispose, la Cour serait en mesure
de conclure que la clause de Martens va dans le sens d’une telle interdic-
tion.

189
MENACE OU EMPLOI D’ ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 412

QUATRIEME PARTIE. UNE EVENTUELLE REGLE PROHIBITIVE ANTERIEURE
A-T-ELLE ETE MODIFIEE OU ANNULEE PAR L’APPARITION
D’UNE RÈGLE ULTÉRIEURE ?

I. La position au début de l'ère nucléaire

L’argument défendu par certains Etats selon lequel la question de
l’Assemblée générale a amené la Cour à spéculer sur des «scénarios» pos-
sibles est sous-jacent à la réponse faite par la Cour dans la deuxième
phrase de l’alinéa E du paragraphe 2 du dispositif de son avis consultatif,
à savoir qu’elle «ne peut ... conclure de façon définitive» à propos du
point visé dans ce passage. Si cela signifie que la Cour ne pouvait pas
décider sur la base de conjectures, je souscris à cet argument. Mais je ne
peux aller plus loin et accepter (en supposant que cette autre proposition
était également voulue) qu’en aucune circonstance la Cour ne saurait rai-
sonner à partir d’hypothèses. C’est à tort qu’on soutiendrait, comme
on le fait parfois, que l’interprétation et l’application du droit font tou-
jours abstraction des hypothèses. Comme dans d’autres domaines de la
recherche intellectuelle, une hypothèse peut s’avérer indispensable, dans
des limites raisonnables, pour éprouver les limites d’une théorie ou déga-
ger le vrai sens d’une règle. La fameuse expression «hypotheses non
fingo» signifiait uniquement le rejet des propositions qui ne tiennent
aucun compte des données réelies #. Les données réelles peuvent elles-
mêmes laisser entrevoir des possibilités qu’il faudra explorer si la conclu-
sion correcte doit être déduite desdites données.

Telle qu’elle était fixée immédiatement avant le début de l’ère nucléaire,
la position était que, puisque les armes nucléaires n’existaient pas, il n’y
avait et il ne pouvait y avoir, par hypothèse, aucune règle du droit inter-
national conventionnel ou coutumier interdisant l'emploi d’armes nu-
cléaires «en tant que telles». Mais on ne saurait soutenir sérieusement
que les effets produits par l’emploi d’armes nucléaires, lorsqu'elles ont été
inventées plus tard, échapperaient au droit préexistant des conflits armés
(voir paragraphes 85-86 de l’avis consultatif et ci-dessus l’affaire Shi-
moda, p. 235-236); on ne saurait se prévaloir automatiquement de la nou-
veauté d’une arme pour exiger légitimement une modification des lois de
la guerre en vigueur ?.

Ainsi, si, immédiatement avant le début de l’ère nucléaire, la question
avait été posée de savoir si des effets comme ceux que produirait plus tard
l'emploi d’armes nucléaires constitueraient une violation du droit des
conflits armés, la Cour pourrait bien affirmer que la réponse aurait tou-

28 «Car tout ce qui n’est pas déduit des phénomènes doit être appelé une hypothèse ».
Voir sir Isaac Newton, The Mathematical Principles of Natural Philosophy, livre TU,
vol. II, traduction d’Andrew Motte, 1968, p. 392, et Derek Gjertsen, The Newton Hand-
book, 1986, p. 266.

29 L. Oppenheim, International Law, A Treatise, vol. Il, 7° édition par H. Lauterpacht,
p. 469, par. 181a.

190
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 413

jours été affirmative. Si les effets ainsi produits avaient été interdits par ce
droit, il s'ensuit que l’emploi d’armes nucléaires, le jour où celles-ci sont
devenues une réalité, ne pouvait que constituer une violation de ce droit,
à moins, bien entendu, que celui-ci ne soit modifié par une évolution ulté-
rieure contraire, comme nous allons le voir ci-après.

2. La position après le début de l'ère nucléaire

Selon Bacon, le maintien obstiné d’une coutume est aussi perturbant
qu'une innovation®. En supposant qu’une règle prohibitive existait au
début de l’ère nucléaire, il resterait donc à examiner si cette règle a été
modifiée ou annulée par l’apparition d’une règle nouvelle contraire: le
«maintien obstiné» de l’interdiction antérieure de l’emploi d’armes
nucléaires aurait-il été considéré comme quelque chose de «perturbant »?

Il importe de tenir compte des éléments du débat. Certains Etats sou-
tiennent qu’il n’existe et qu’il n’a jamais existé une règle interdisant l’emploi
d’armes nucléaires. Le commencement de l’ère nucléaire constitue un repère
utile pour trancher la question ainsi soulevée. La position telle qu’elle était
fixée à ce moment doit être déterminée par rapport au droit tel qu’il était
fixé à ce moment. Des événements ultérieurs ne sauraient faire partie d’un
quelconque processus ayant engendré une quelconque règle à ce sujet à
cette époque-là. S’il est permis de conclure que, sur la base du droit tel qu’il
existait au début de l’ère nucléaire, il y avait alors une règle prohibitive, on
ne saurait tirer argument d’une pratique ultérieure des Etats pour contre-
dire cette conclusion en montrant que, contrairement à cette conclusion, il
n’y avait pas alors de règle prohibitive. Ce qu’une pratique ultérieure des
Etats peut faire, c’est créer une opinio juris à l'appui de l’apparition d’une
règle nouvelle modifiant ou annulant la règle ancienne. Mais il n’a pas été
soutenu que, s’il existait une règle prohibitive au début de l’ère nucléaire,
celle-ci a été modifiée ou annulée par l’apparition d’une règle ultérieure
contraire. Cela étant, il s'ensuit que, s’il existait une règle prohibitive au
début de l'ère nucléaire, cette règle reste en vigueur.

Cette conclusion est valable, même si on devait soutenir qu’une quel-
conque règle prohibitive antérieure a été annulée du fait de l'apparition
d’une règle ultérieure contraire. L'opposition ferme et de longue date à
laquelle se heurte dans les rangs des Etats non dotés d’armes nucléaires
largument selon lequel l'emploi d'armes nucléaires est fondé en droit
aurait suffi à empêcher l’évolution de l’opinio juris requise pour appuyer
l’idée de la naissance d’une quelconque règle nouvelle de ce type, et ce, à
fortiori, dans le cas où la règle antérieure ferait partie du jus cogens. Cela
aurait été le cas si les principes humanitaires sur lesquels se fondait la
règle antérieure avaient ce caractère, une possibilité que le paragraphe 83
de l’avis consultatif laisse en suspens.

30 «Of Innovations», dans J. Spedding, R. L. Ellis and D. D. Heath (dir. publ.), The
Works of Francis Bacon, 1980, vol. VI, p. 433.

19]
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 414

J’ajouterai un dernier point. On a soutenu que les Etats dotés d’armes
nucléaires étaient des «Etats qui sont particulièrement intéressés» au sens
du principe ayant trait à la formation d’une règle de droit international
coutumier, tel qu’il a été énoncé par la Cour en 1969 (Plateau continental
de la mer du Nord, C.I.J. Recueil 1969, p. 43, par. 74) et que, en effet,
«en l'espèce, une pratique de la menace ou de l’emploi des armes nu-
cléaires ne pourrait venir que des Etats auxquels le statut d'Etat doté
d’armes nucléaires a été reconnu» (CR 95/24, p. 3). L’argument est inté-
ressant, mais il ne convainc pas. Lorsque, ce qui est en jeu, c’est la
licéité de l’emploi d’une arme susceptible d’anéantir l'humanité et donc
tous les Etats, la question de savoir quels sont les Etats particulièrement
intéressés vise non la propriété de l’arme, mais les conséquences de son
utilisation. De ce point de vue, tous les Etats sont également intéressés,
car, à l’instar de ceux qui y habitent, ils ont tous le même droit d’exister.

Pour ces raisons, étant donné l’existence antérieure d’une règle prohi-
bitive, la Cour pouvait estimer que la position prise par un très grand
nombre, sinon la plupart des Etats non dotés d’armes nucléaires aurait eu
pour effet d'empêcher la formation de l’opinio juris requise pour appuyer
la création d’une règle nouvelle annulant la règle ancienne. La règle pro-
hibitive ancienne se serait donc maintenue jusqu’à ce jour.

CINQUIÈME PARTIE. LES TRAITÉS DE DÉNUCLÉARISATION ET LE TRAITÉ
SUR LA NON-PROLIFÉRATION

Certains Etats veulent voir dans les traités de dénucléarisation régio-
nale et dans le traité sur la non-prolifération et autres accords connexes
une pratique des Etats attestant la non-existence d’une régle prohibitive.
Selon eux, ces arrangements ne peuvent s’expliquer que si on admet que
les Etats qui les ont conclus considéraient l’emploi d’armes nucléaires
comme licite. Ils soulignent que, depuis un demi-siécle, les Etats dotés
darmes nucléaires possèdent et déploient ouvertement des armes nu-
cléaires dans le cadre d’une ou d’une autre forme de politique de dissua-
sion nucléaire; que c’est un fait bien connu que plusieurs Etats non dotés
d’armes nucléaires s’abritent sous le parapluie nucléaire d’un Etat doté
d’armes nucléaires; que les Etats dotés d’armes nucléaires et les autres
Etats qui s’abritent sous un parapluie nucléaire représentent une partie
importante de la communauté internationale; que certains éléments des
garanties de sécurité négatives et positives données par les Etats dotés
d’armes nucléaires impliquent nécessairement la reconnaissance par les
Etats non dotés d’armes nucléaires que celles-ci peuvent être employées
licitement ; que le Conseil de sécurité, dans sa résolution 984 (1995), a pris
acte avec satisfaction des déclarations dans lesquelles les Etats dotés
d’armes nucléaires ont donné ces assurances; et que les Etats non dotés
d’armes nucléaires n’ont pas protesté contre ces assurances ou contre la
satisfaction ainsi exprimée. Que faut-il penser de ces arguments?

192
MENACE OU EMPLOI D’ ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 415

La position, si l’on se place au commencement de l’ère nucléaire, était
soit qu’il n’existait pas de règle interdisant aux Etats de produire des
effets du type de ceux qui seraient produits plus tard par les armes
nucléaires, soit qu'il existait une telle règle prohibitive. Dans le premier
cas, il n’est pas nécessaire d'examiner de manière approfondie si la pra-
tique ultérieure des Etats a introduit une règle prohibitive, car la position
bien connue des Etats dotés d’armes nucléaires et des Etats non dotés
d’armes nucléaires s’abritant sous un parapluie nucléaire, qui représen-
tent une partie importante de la communauté internationale, aurait
empêché la cristallisation de l’opinio juris requise pour créer une telle
règle: la non-existence d’une règle prohibitive continuerait jusqu’à ce
jour, et les tenants de la licéité auraient raison.

Dans le second cas, s’il existait antérieurement une règle prohibitive, il
n’est pas nécessaire non plus d'examiner en détail la pratique ultérieure
des Etats. Comme on l’a déjà dit, si, en partant du droit tel qu'il était fixé
au commencement de l’ère nucléaire, on constate qu'il existait alors une
règle prohibitive, cette constatation concernant l’état du droit à cette
époque ne peut être contredite par une évolution ultérieure. On ne peut
tenir compte d’une telle évolution qu’à l'effet de déterminer si elle repré-
sentait une pratique des Etats ayant donné naissance à une règle nouvelle
qui a modifié ou annulé la règle prohibitive antérieure. Mais, dans ce
cas, la position bien connue de la majorité des Etats non dotés d’armes
nucléaires, qui représentent également une partie importante de la com-
munauté internationale, aurait empêché la formation de l’opinio juris
requise pour créer une règle modifiant ou annulant la règle prohibitive
antérieure. Cette dernière aurait donc continué jusqu’à ce jour, et les
tenants de l’illicéité auraient raison.

Dans les deux cas, il n’est donc pas nécessaire d’examiner en détail
Pévolution ultérieure. Comme les traités de dénucléarisation régionale et
le traité sur la non-prolifération ont donné lieu à de nombreuses discus-
sions, je dirai cependant quelques mots à ce sujet. Selon moi, la Cour
pouvait conclure qu’ils n’attestent pas que les tenants de l’illicéité ont
admis la licéité de l'emploi d’armes nucléaires.

x Ox

Examinons tout d’abord les traités de dénucléarisation régionale. Pour
plus de commodité, je m'en tiendrai à un seul d’entre eux, le traité de
Tlatelolco de 1967. Dans le préambule de ce traité, les Etats signataires
affirmaient que la «prolifération des armes nucléaires» semblait «inévi-
table à moins que les Etats, dans l'exercice de leurs pouvoirs souverains,
ne s’imposent des restrictions pour l’empêcher». Comme le traité concer-
nait tant la possession que l’emploi, l’argument selon lequel cette décla-
ration reconnaissait l'existence d’un droit souverain d’employer de
telles armes semble avoir un certain poids. Ce raisonnement présente
cependant une faille, si l’on considère qu’il est dit également dans le
préambule que ces armes «constituent ... une atteinte à l’intégrité de l’es-

193
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 416

péce humaine et risquent de rendre finalement toute la terre inhabitable».
On interpréterait mieux le traité en disant qu'il visait objectivement a
mettre en place un régime garantissant que l’Amérique latine serait
exempte d’armes nucléaires, étant donné qu’il existait effectivement de
telles armes et qu’elles pouvaient être effectivement employées; le traité
ne se fondait pas sur l’hypothèse qu’il existait un droit d’employer des
armes qui risquaient «de rendre finalement toute la terre inhabitable».
Les réserves ou déclarations faites par les Etats dotés d’armes nucléaires
lors de la signature ou de la ratification du protocole IT au traité repo-
saient sur l'hypothèse qu’il existait un tel droit; mais il est hasardeux de
conclure que les Etats parties au traité ont, par leur silence, donné leur
aval à cette hypothèse, eu égard au fait que, tant avant qu'après la
conclusion du traité un grand nombre d’entre eux ont déclaré publique-
ment, devant l’Assemblée générale ou ailleurs, que l’emploi de telles
armes serait un Crime.

* *

Le traité sur la non-prolifération demande qu’on s’y attarde plus lon-
guement, car il a fait l’objet d’un débat plus intense. Certains Etats, ou
l’un ou l’autre d’entre eux, ont soutenu que le droit d'employer des armes
nucléaires faisait partie du droit naturel de légitime défense; que le droit
naturel de légitime défense était un droit inaliénable; qu’il s’agissait d’un
droit fondamental et primordial; que c’était le droit le plus fondamental
de tous; mais que des restrictions pouvaient y être apportées par des
dispositions conventionnelles expresses. En conséquence, certains Etats
pouvaient conserver leur droit d’employer des armes nucléaires, alors
que d’autres pouvaient trés bien décider d’y renoncer. Toujours selon
cette thèse, l’acceptation du droit de posséder de telles armes en vertu du
traité sur la non-prolifération vaut reconnaissance du droit d'employer
celles-ci.

*

Ces arguments ont du poids et doivent étre examinés soigneusement.
Une première difficulté tient au fait que le droit d’employer des armes
nucléaires est considéré comme faisant partie du droit de légitime défense.
Si cette interprétation est exacte, on voit mal comment les tenants de l’illi-
céité, qui étaient parties au traité sur la non-prolifération, auraient pu de
leur plein gré renoncer à une partie importante de leur droit naturel de
légitime défense tout en acceptant que les Etats dotés d’armes nucléaires
conservent ce droit dans son intégralité. Aux termes du troisième alinéa
du traité sur la non-prolifération, celui-ci a été conclu:

«en conformité avec les résolutions de l’Assemblée générale de
l'Organisation des Nations Unies demandant la conclusion d’un
accord sur la prévention d’une plus grande dissémination des armes
nucléaires ».

194
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 417

Au nombre de ces résolutions figure la résolution 2028 (XX) du 19 no-
vembre 1965, dont le paragraphe 2 6) prévoit qu’un traité de non-pro-
lifération «devra établir un équilibre acceptable de responsabilités et
d'obligations mutuelles entre puissances nucléaires et puissances non nu-
cléaires». On voit mal comment cette prescription pourrait se traduire de
façon acceptable par un exercice asymétrique d’un droit aussi fondamen-
tal que le droit naturel de légitime défense.

Il est difficile également d'admettre que ce qui est inaliénable pour cer-
tains Etats est aliénable pour d’autres. En vertu de sa souveraineté, un
Etat peut convenir de limiter l’exercice de sa compétence, mais on peut se
demander jusqu’ot il peut le faire sans perdre sa qualité d’Etat?!. Le
droit de légitime défense étant un droit «naturel» d’un Etat, il n’est pas
possible de concevoir une qualité d’Etat sans une telle caractéristique.
Voir, par exemple, la résolution 49/10 du 3 novembre 1994 dans laquelle
l'Assemblée générale réaffirme

«que la République de Bosnie-Herzégovine, Etat souverain, indé-
pendant et Membre de l'Organisation des Nations Unies, est fondée
en droit à se prévaloir de tous les droits prévus dans la Charte des
Nations Unies, y compris le droit de légitime défense conformément
à Particle 51 de ladite Charte».

Les dispositions prévues pour l’exercice du droit de légitime défense cons-
tituent un problème différent. Mais, pour ce qui est du droit lui-même,
s’il comprend le droit d’employer des armes nucléaires, ce dernier droit
n'est assurément pas une partie négligeable du premier. C’était sans
doute pour cette raison que, dans une demande parallèle d’avis consul-
tatif présentée par ’Organisation mondiale de la Santé, il a été soutenu
que «dénier à la victime d’une agression le droit d’employer les seules
armes qui pourraient la sauver serait tourner en dérision le droit naturel
de légitime défense»*?. L’argument se comprend, si l’on admet la pré-
misse que le droit d'employer des armes nucléaires fait partie du droit
naturel de légitime défense. La question est de savoir si cette prémisse est
exacte. Car, si c’est le cas, il devient du même coup difficile de voir com-
ment les Etats non dotés d’armes nucléaires qui étaient parties au traité
sur la non-prolifération auraient pu vouloir renoncer à un élément aussi
essentiel de leur droit naturel de légitime défense.

Il est possible de concevoir que les Etats non dotés d’armes nucléaires
seraient convenus, en raison du danger que constituaient les armes
nucléaires, de ne pas acquérir de telles armes, en se fondant sur l’idée que
les Etats dotés de larme nucléaire, qui possédaient déjà de telles armes,
prendraient des mesures pour les éliminer. Il est plus difficile de concevoir

31 Voir la thèse de M. Yasseen dans C.J. Mémoires, Interprétation de l'accord du
25 mars 1951 entre l'OMS et l'Egypte, p. 298-299. .

32 Déclaration du Gouvernement du Royaume-Uni, par. 24, dans l’affaire de la Licéité
de l'utilisation des armes nucléaires par un Etat dans un conflit armé (requête pour avis
consultatif).

195
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 418

que les Etats non dotés de l’arme nucléaire auraient accepté, compte tenu
du danger constitué par ces armes, de se priver de la possibilité d’employer
de telles armes dans l’exercice de leur droit naturel de légitime défense,
tout en acceptant cependant que de telles armes, nonobstant le même
danger, puissent être employées licitement par les Etats dotés de l’arme
nucléaire dans l’exercice de leur propre droit naturel de légitime défense
et puissent être utilisées dans certaines circonstances contre les Etats non
dotés d’armes nucléaires. La Cour ne saurait faire sienne une conception
aussi déséquilibrée du régime du traité sur la non-prolifération sans don-
ner son aval à la thèse discutable selon laquelle le traité visait moins à
empêcher la prolifération d’une arme dangereuse qu’à garantir le mono-
pole de son emploi à une minorité d'Etats. Pour bien interpréter le traité,
il faut tenir compte de cette manière différente d’en percevoir les objec-
tifs.

Un autre domaine où il pourrait y avoir une disparité du point de vue
de l’arme nucléaire concerne les Etats qui ne sont pas parties au traité sur
la non-prolifération et les Etats non dotés de l’arme nucléaire qui sont
parties au traité. Selon les tenants de la licéité, les premiers cités seraient
fondés en droit à employer des armes nucléaires dans le cadre de la légi-
time défense, alors que les derniers auraient renoncé à l’exercice de ce
droit même à l’égard des premiers. En effet, un Etat non doté d’armes
nucléaires qui est partie au traité sur la non-prolifération ne pouvant
posséder d’armes nucléaires sans violer le traité, il s’ensuit qu’il ne peut
recourir à la menace ou à l'emploi d’armes nucléaires même à l’égard des
Etats qui ne sont pas parties au traité, alors que ceux-ci n’étaient pas
tenus par le traité ou ont peut-être entrepris de mettre au point, d’acqué-
rir ou de posséder de telles armes. De ce fait, un Etat non doté d’armes
nucléaires qui est partie au traité sur la non-prolifération se trouverait
empêché par le traité d’exercer pleinement son droit naturel de légitime
défense conformément à l’article 51 de la Charte, alors qu’un Etat qui
n’est pas partie au traité serait habilité à employer de telles armes dans
l’exercice de son propre droit naturel de légitime défense conformément à
cet article.

*

Compte tenu de ces difficultés, il faut établir une distinction entre le
droit naturel de légitime défense et les moyens qui permettent de l’exer-
cer. Un Etat qui recourt à la force dans l’exercice de la légitime défense
agit licitement selon le jus ad bellum. Mais que cet Etat agisse licitement
ou illicitement selon le jus ad bellum, s’il a recours effectivement à la
force, il doit toujours le faire de la manière prescrite par le jus in bello.
C’est ce même jus in bello qui détermine si tel moyen de guerre est ou non
autorisé. Lorsque le jus in bello interdit donc l’emploi d’une arme don-
née, cette interdiction ne constitue pas un déni du droit de légitime
défense de l'Etat attaqué: simplement, le droit naturel de légitime défense
énoncé à l’article 51 de la Charte n’englobe pas l'emploi de l’arme en

196
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 419

question. La réponse d’ordre juridique à la situation critique de l'Etat
victime se trouve dans le principe énoncé, le 19 février 1948, par le Tri-
bunal militaire des Etats-Unis 4 Nuremberg, selon lequel les régles du
droit international doivent être respectées, même s’il en résulte la perte
d’une bataille, voire de la guerre. L’opportunité ou la nécessité ne peu-
vent justifier la violation de ces règles.

On peut considérer raisonnablement que les tenants de l’illicéité qui
étaient parties au traité sur la non-prolifération n’ont pas estimé qu'ils
renonçaient à une partie importante de leur droit naturel de légitime
défense, mais qu’ils considéraient que le droit naturel de légitime défense
d’un Etat ne comportait pas le droit d’employer des armes nucléaires.
S’ils avaient estimé que le droit d'employer des armes nucléaires faisait
partie intégrante d’un droit aussi fondamental que le droit naturel de légi-
time défense, on a du mal à comprendre pourquoi ils auraient entendu
accepter que de telles armes puissent être employées par certains Etats et
non par tous. Par ailleurs, s’ils considéraient que le droit d’employer de
telles armes ne faisait pas partie du droit naturel de légitime défense, cette
considération détermine ou en tout cas précise et explique les accords du
traité sur la non-prolifération, y compris la prorogation décidée en 1995,
les garanties de sécurité positives et négatives et les déclarations faites
devant le Conseil de sécurité mentionnées dans la résolution 984 (1995)
de ce dernier. Comme le représentant des Iles Salomon l’a signalé, tous
ces arrangements s’inscrivaient dans le cadre d’un processus délibéré
d'élimination des armes nucléaires; les interpréter comme impliquant
l’acceptation par les Etats non dotés d’armes nucléaires de la licéité de
l'emploi de ces armes n’est pas convaincant. En réponse à un argument
selon lequel «le traité assurait aux Etats dotés de l’arme nucléaire une
base légale pour le maintien de leur armement nucléaire», le représentant
de la Nouvelle-Zélande a déclaré, à bon droit me semble-t-il, que

«la raison d’être du traité … est fondée sur la reconnaissance de
la différence intrinsèque des armes nucléaires. On était parvenu à
la conclusion que, du fait du potentiel destructif exceptionnel de
ces armes, et la nature humaine étant ce qu’elle est, la seule option
qui restait à l'humanité, c'était de se débarrasser totalement de
ces armes. Ces armes représentent une menace qui compromet la
sécurité de toute la communauté internationale. Elles représentent
également une menace, ainsi qu’un défi pour l’ordre juridique inter-
national lui-même.» (CR 95/28, p. 36.)

Compte tenu de ce qui précède, voici comment la Cour pourrait inter-
prêter le traité sur la non-prolifération. Comme indiqué dans le préam-

33 L'affaire List, Trials of War Criminals before the Nuernberg Military Tribunals
under Control Council Law No. 10, vol. XI, 1950, p. 1272; voir aussi, ibid., p. 1236 et
1254. Voir aussi les observations du Tribunal militaire des Etats-Unis à Nuremberg dans
Paffaire Krupp, Annual Digest and Reports on Public International Law Cases, 1948,
p. 628.

197
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 420

bule, toutes les parties, tant les Etats dotés de l’arme nucléaire que les
Etats non dotés d’armes nucléaires, ont reconnu «les dévastations qu’une
guerre nucléaire ferait subir à l’humanité entière.» Il fallait donc empé-
cher la prolifération des armes nucléaires, et les Etats qui, selon leurs
propres déclarations, possédaient déjà de telles armes devaient les élimi-
ner. Comme cela prendrait du temps, les Etats dotés de l’arme nucléaire
continueraient nécessairement d’en posséder jusqu’à leur élimination
finale, On prenait acte d’une situation qu’il n’était pas possible de chan-
ger du jour au lendemain et que l’on admettait à titre transitoire; on ne
reconnaissait pas le droit d'employer ces armes, car cela aurait été en con-
tradiction avec les affirmations réitérées faites par de nombreux Etats
non dotés d’armes nucléaires, par le biais des résolutions de l’Assemblée
générale et par d’autres moyens, tant avant la conclusion du traité sur la
non-prolifération qu'après celle-ci, à savoir que l’emploi de telles armes
irait à l’encontre de la Charte, des règles du droit international et des
lois de l’humanité, et serait un crime contre l’humanité et la civilisation.

%#

Il reste à examiner si cette conclusion est affaiblie par les garanties de
sécurité données par les Etats dotés d’armes nucléaires aux Etats qui n’en
détiennent pas. Contrairement aux réserves dont quatre des cinq Etats
dotés de l’arme nucléaire ont assorti leurs garanties négatives, réserves
affirmant le droit d'employer les armes nucléaires dans certaines circons-
tances contre les Etats non dotés d’armes nucléaires, les garanties posi-
tives n’énonçaient pas un engagement d'employer des armes nucléaires
pour défendre un Etat non doté d’armes nucléaires attaqué avec des
armes nucléaires et n’impliquaient dont pas une revendication d’un droit
d’employer des armes nucléaires. Toutefois, les garanties négatives impli-
quent clairement l’existence du droit d'employer des armes nucléaires; il
n'y a pas lieu de s’attarder sur ce point. La question est de savoir si la
revendication de ce droit a été admise par la communauté internationale.

On examinera pour commencer la réaction du Conseil de sécurité. Au
paragraphe 1 de sa résolution 984 (1995), qui a été adoptée a l’unanimité,
il est indiqué que celui-ci

«[p]rend acte avec satisfaction des déclarations faites par chacun des
Etats dotés de l’arme nucléaire (S/1995/261, S/1995/262, S/1995/263,
S/1995/264, S/1995/265), dans lesquelles ceux-ci ont donné aux Etats
non dotés d’armes nucléaires qui sont parties au traité sur la non-
prolifération des armes nucléaires des garanties de sécurité contre
l'emploi de telles armes».

On a soutenu que la «satisfaction» avec laquelle le Conseil de sécurité a
pris acte des déclarations faites par chacun des Etats dotés de l’arme
nucléaire impliquait qu’il reconnaissait le droit d’employer des armes
nucléaires, et ceci plus particulièrement à la lumière de la réaffirmation au
paragraphe 9 de la résolution du droit naturel de légitime défense garanti

198
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 421

par l’article 51 de la Charte. Cet argument a du poids et doit nous amener
a rechercher ce qui suscitait la «satisfaction» du Conseil.

L’accent du paragraphe 1 de la résolution, considéré dans le contexte
et en particulier à la lumière du préambule, était mis sur le fait objectif
que des garanties de sécurité négatives avaient été données dans lesdites
déclarations: il était fait mention des déclarations des Etats dotés de
larme nucléaire en tant que constituant des déclarations «dans lesquelles
ceux-ci ont donné aux Etats non dotés d’armes nucléaires ... des garanties
de sécurité contre l’emploi de telles armes...» La résolution ne se référait
pas aux déclarations en tant que constituant des déclarations dans les-
quelles les Etats dotés de l’arme nucléaire «se réservaient le droit
d'employer des armes nucléaires dans certains circonstances contre les
Etats non dotés d’armes nucléaires», comme elle aurait pu le faire si le
Conseil avait entendu indiquer que sa satisfaction s’étendait à cet objet.
Le Conseil ne pouvait s'exprimer de la sorte à propos des cinq Etats
dotés de l’arme nucléaire, l’un d’eux, à savoir la Chine, ne s’étant pas
réservé un tel droit (voir paragraphe 59, lettre c), de l’avis consultatif de
la Cour). Au contraire, au paragraphe 2 de sa déclaration, la Chine avait
dit qu’«felle] s'engage à n’employer ou menacer d'employer des armes
nucléaires contre des Etats non dotés d’armes nucléaires ou des zones
exemptes d’armes nucléaires à aucun moment et en aucune circons-
tance»; elle faisait donc tout, sauf se réserver un tel droit. On pourrait
soutenir que cette déclaration impliquait néanmoins l’existence du droit
d'employer des armes nucléaires. Cependant, la question est de savoir
comment il faut interpréter l’expression par le Conseil de sécurité de sa
«satisfaction». La Cour ne saurait dire raisonnablement que la «satisfac-
tion» du Conseil devait s'entendre comme visant aussi les réserves faites
par quatre des cinq Etats dotés de l’arme nucléaire par lesquelles ils se
réservaient le droit d'employer des armes nucléaires contre les Etats non
dotés d’armes nucléaires, sans dire aussi que sa satisfaction visait égale-
ment l'engagement de la Chine, tout différent, de n’employer des armes
nucléaires contre les Etats non dotés d’armes nucléaires, «à aucun moment
et en aucune circonstance».

En définitive, les tenants de l’ilicéité, à la lecture du texte de la résolu-
tion, n'auraient pas pensé que la «satisfaction» exprimée par le Conseil
de sécurité visait aussi ces aspects des déclarations dans lesquels quatre
des cinq Etats dotés de l’arme nucléaire se réservaient le droit d’employer
des armes nucléaires contre les Etats non dotés d’armes nucléaires dans
certaines circonstances, dont une situation dans laquelle des armes
nucléaires n'étaient pas employées en premier contre les Etats dotés de
Parme nucléaire qui se réservaient et exerçaient un tel droit. Pour sa part,
la Cour ne saurait interpréter la «satisfaction» exprimée par le Conseil de
sécurité comme visant à affirmer l’existence d’un tel droit, sans l’interpré-
ter également comme l’affirmation que, aux yeux du Conseil de sécurité,
il existait deux groupes d'Etats juridiquement distincts, en ce sens qu’un
groupe était fondé en droit à employer des armes nucléaires contre l’autre
groupe dans certaines circonstances, alors que celui-ci ne serait fondé en

199
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS, SHAHABUDDEEN) 422

droit a utiliser des armes contre le premier groupe en aucune circons-
tance. La Cour devrait bien réfléchir avant d’imputer une telle vue au
Conseil de sécurité. Dans des circonstances où l’on savait que l’existence
du droit d'employer des armes nucléaires était contesté, la «satisfaction»
exprimée par le Conseil de sécurité dans sa résolution peut s’interpréter
raisonnablement comme visant le fait que les Etats dotés de larme
nucléaire avaient «donné aux Etats non dotés d’armes nucléaires ... des
garanties de sécurité contre l'emploi de telles armes...», comme cela est
indiqué dans la résolution elle-même, en dehors de toute intention de
reconnaître l’existence du droit d’employer de telles armes en esquivant la
question débattue, qui était de savoir s’il existait un tel droit.

Un argument qui ne manque pas de poids se fonde sur le fait qu’au
paragraphe 9 de sa résolution le Conseil de sécurité a réaffirmé

«le droit naturel de légitime défense, individuelle ou collective, que
l’article 51 de la Charte reconnaît à un Membre des Nations Unies
qui est l’objet d’une agression armée, jusqu’à ce que le Conseil de
sécurité ait pris les mesures nécessaires pour maintenir la paix et la
sécurité internationales ».

Cette déclaration ne se référait pas au droit d'employer des armes nu-
cléaires, mais on soutient que, dans le contexte où elle a été faite, elle im-
pliquait qu'aux yeux du Conseil de sécurité le droit naturel de légitime
défense comprenait le droit d’employer des armes nucléaires. Il ne semble
pas, cependant, que le bien-fondé de cette interprétation du paragraphe 9
de la résolution ait été admis par ceux des Etats non dotés d’armes
nucléaires qui ont pris la parole devant le Conseil de sécurité. Pour sa
part, la Malaisie a dit que «fcle paragraphe écarte la question de la léga-
lité de l'emploi d’armes nucléaires, car il justifie l'emploi ou la menace de
l'emploi d'armes nucléaires en cas de légitime défense» (S/PV.3514,
11 avril 1995, p. 15). Ainsi donc, même si le paragraphe 9 pouvait être
interprété comme une tentative de justifier la menace ou l'emploi d’armes
nucléaires en cas de légitime défense, la Malaisie a estimé que le para-
graphe n’était pas parvenu à ses fins, et n’avait fait qu’écarter la question.
L'Egypte s’est associée à l’Indonésie «s’exprimant ... au nom des Etats
non alignés»; la déclaration faite par l'Indonésie ne donne pas à penser
qu’elle entendait abandonner la position connue de ce groupe d'Etats sur
la question de la licéité. L’un d’eux a rappelé expressément que:

«fà] la quarante-neuvième session de l’Assemblée générale, la com-
munauté internationale a décidé de solliciter un avis consultatif de la
Cour internationale de justice pour savoir s’il est des circonstances
où la menace ou l’emploi de larme nucléaire sont permis par le droit
international» (ibid., p. 6).

Et l'Inde a ajouté:

«Il est permis d’espérer qu’en présentant un tel projet de résolu-
tion les Etats nucléaires ne disent pas aux non-membres du traité sur
la non-prolifération que les Etats nuciéaires peuvent utiliser l’arme

200
MENACE OU EMPLOI D'ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 423

nucléaire contre lesdits non-membres. Il y a là des implications trop
effrayantes pour qu’on les envisage.» (S/PV.3514. p. 6.)

Même si la résolution du Conseil de sécurité contenait la moindre impli-
cation qu’il considérait l'emploi d’armes nucléaires comme licite, l’argu-
ment selon lequel les tenants de l’illicéité acceptaient le bien-fondé de
cette implication n’est donc pas fondé.

La question peut être envisagée ensuite du point de vue plus général de
l'attitude adoptée par les tenants de l’illicéité par rapport aux garanties de
sécurité. Ont-ils par leur attitude laissé entendre qu’ils se rangeaient à
l'avis des Etats dotés de l’arme nucléaire lorsque ceux-ci affirmaient
l'existence du droit d'employer des armes nucléaires? En particulier,
peut-on déduire un tel acquiescement du fait que les Etats non dotés
d’armes nucléaires ont estimé nécessaire d’obtenir de telles assurances ?

Pour bien apprécier cette attitude, il faut tenir compte des éléments ci-
après. La possession continue, fût-ce à titre temporaire, d’armes nucléaires
par les Etats dotés de l’arme nucléaire présentait manifestement des risques
pour les Etats non dotés d’armes nucléaires. Il s’imposait raisonnablement
pour ces derniers d’obtenir des assurances contre toute menace ou tout
emploi de ces armes. La Malaisie et le Zimbabwe ont fait valoir que, muta-
tis mutandis, les pactes de non-agression «étaient monnaie courante dans les
relations internationales bien après que l’illicéité de l’agression eut intégré le
corps du droit coutumier » («Réponses communes de la Malaisie et du Zim-
babwe aux questions posées par M. Schwebel, Vice-Président, le 3 no-
vembre 1994», réponse à la deuxième question). Il peut être nécessaire de
faire face à des réalités d’une manière pragmatique; mais tout arrangement
conçu à cet effet n’entérine pas la licéité desdites réalités. Cela est parti-
culièrement vrai sur le plan des relations internationales. Eu égard égale-
ment à la puissance des armes en question, la Cour pouvait estimer qu’il
n’y a aucune contradiction entre la position prise à l’Assemblée générale par
les Etats non dotés d’armes nucléaires selon laquelle l’emploi d’armes nu-
cléaires est un crime et le fait qu’ils ont accepté de la part des Etats qui
possédaient néanmoins de telles armes les assurances que celles-ci ne seraient
pas employées contre eux. On rappellera ici l’observation de M. Alvarez,
pour qui «[uJn raisonnement poussé à l’extrême peut facilement conduire à
des absurdités» (Anglo-Iranian Oil Co., exception préliminaire, C.LJ.
Recueil 1952, p. 126, opinion dissidente). Il n’est pas rare dans les relations
internationales de mettre de côté un problème juridique pour faciliter la
réalisation d’un objectif. Selon moi, la position prise par certains des Etats
dotés de l’arme nucléaire est que c’était sur cette base qu’ils ont participé à
certaines négociations dans le domaine du droit humanitaire.

Ea

Il faut également avoir à l’esprit qu’il ne suffit pas de prouver des actes
ou des omissions dont on prétend qu’ils constituent une pratique des Etats
mais qu'il faut encore les interpréter. Le fait que des Etats ont le sentiment
que la réalité les contraint à agir comme ils le font ne suffit pas à exclure

201
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 424

qu’on interpréte leurs actes comme faisant partie de la pratique des Etats,
à condition toutefois qu’ils agissent en ayant la conviction de se conformer
à ce qu’ils considèrent comme une obligation juridique. «La nécessité de
pareille conviction, c’est-à-dire l’existence d’un élément subjectif, est impli-
cite dans la notion même d’opinio juris sive necessitatis.» (Plateau conti-
nental de la mer du Nord, C.I.J. Recueil 1969, p. 44.) Parlant des actions
qui pourraient attester une opinio juris sive necessitatis, Lauterpacht
excepte un comportement qui n’a été accompagné d’aucune intention de la
sorte**, Ainsi, l'intention joue un rôle essentiel. On ne peut s’assurer qu’elle
existe en analysant au microscope les éléments épars qui composent une
réalité vaste et mouvante, il faut embrasser le tableau d’un seul coup d’œil.
En procédant de la sorte en l’espèce, la Cour pouvait se convaincre que les
éléments dont on prétend qu'ils attestent la reconnaissance par les tenants
de l’illicéité de l’existence d’un droit d'employer des armes nucléaires ne
démontrent pas une intention de consentir à cette reconnaissance.

*

J’ajouterai que je ne suis pas convaincu que la résolution 255 (1968) du
Conseil de sécurité en date du 19 juin 1968, a laquelle la Cour se référe
aux paragraphes 59 et 61 de son avis consultatif, apporte des éléments
nouveaux. La question reste de savoir si la résolution visait le fait objectif
de l’existence d’armes nucléaires et de la possibilité qu’elle puisse être
effectivement employée ou si elle affirmait, directement ou indirectement,
existence du droit d'utiliser de telles armes.

kx

En résumé, en tenant le plus largement possible compte de tous les élé-
ments invoqués par les tenants de la licéité, la Cour pouvait conclure que
ces éléments ne suffisent pas pour écarter la thése que continuent de sou-
tenir les tenants de l’illicéité selon laquelle la menace ou l’emploi d’armes
nucléaires est illicite. Il s’ensuivrait que les difficultés fondamentales rele-
vées plus haut subsistent. Si, comme je le pense, on peut établir qu’au vu
du droit tel qu'il était fixé au commencement de l’ère nucléaire il existait
alors une règle prohibitive, ce constat de l’état du droit à ce moment-là ne
peut être contredit par une pratique ultérieure contraire des Etats; tout
au plus, une pratique ultérieure contraire des Etats pourrait donner nais-
sance à une règle nouvelle annulant ou modifiant la règle ancienne. Mais
la position adoptée par la plupart des Etats non dotés d’armes nucléaires
rendrait impossible la formation de l’opinio juris requise pour appuyer la
création d’une règle nouvelle annulant la règle ancienne, et ce, a fortiori si
celle-ci faisait partie du jus cogens. La règle prohibitive antérieure reste-
rait donc en vigueur jusqu’à ce jour.

34 Sir Hersch Lauterpacht, The Development of International Law by the International
Court, 1958, p. 380.

202
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 425
SIXIÈME PARTIE. CONCLUSION

Conclure qu’il existe un droit d’employer des armes nucléaires serait
difficilement compatible avec l’observation ci-après de la Cour:

«le pouvoir destructeur des armes nucléaires ne peut être endigué ni
dans l’espace ni dans le temps. Ces armes ont le pouvoir de détruire
toute civilisation, ainsi que l’écosystème tout entier de la planète.»
(Avis consultatif, par. 35.)

L’affirmation de l’existence d’un droit dont l'exercice aurait des consé-
quences aussi catastrophiques équivaudrait pratiquement à appliquer à la
lettre la maxime fiat justitia ruat coelum. M. Carneiro pensait «qu’au-
jourd’hui aucun juge ne peut suivre aveuglément la trop vieille règle
fiat justitia, pereat mundus» (Minquiers et Ecréhous, C.I.J. Recueil 1953,
p. 109, opinion individuelle). Il semblerait à tout le moins curieux qu’une
juridiction mondiale se considérât tenue en droit de conclure qu’un
Etat a le droit, fût-ce dans des circonstances limitées, d’anéantir la planète.
La noble mission de la Cour ne devrait-elle pas plutôt être qualifiée
par la maxime fiat justitia ne pereat mundus?

Le danger que représente cette dernière maxime, c’est qu’elle pourrait
entraîner la Cour à agir comme un législateur. Au cours de la procédure,
il lui a été rappelé à juste titre que cela lui est interdit. Selon le tribunal
militaire des Etats-Unis dans l'affaire List, «il n’appartient pas aux tri-
bunaux d’écrire le droit international tel qu’ils souhaiteraient qu’il soit,
ils doivent l'appliquer tel qu’il est»*. Ainsi, comme M. Lauterpacht l’a
fait observer: «[Ile souci de ne pas empiéter sur le domaine du législatif
est une manifestation légitime de prudence judiciaire». Mais il a ajouté:

«Si on exagère [ce souci], il peut revenir à un refus de remplir une
des tâches appartenant au domaine de la Cour tel que le définit le
Statut.» (Admissibilité de l'audition de pétitionnaires par le Comité
du Sud-Ouest africain, C.I.J. Recueil 1956, p. 57, opinion indivi-
duelle.)

Le danger de légiférer surgit non seulement lorsqu’un tribunal essaie
d’élaborer une loi alors qu’il n’en existe pas une, mais aussi lorsqu'il
s’abstient d’appliquer la loi telle qu’elle existe; cette omission peut être
considérée comme équivalant à un droit de légiférer que s’arrogerait le
juge pour abroger la loi en vigueur.

Il est exact que le droit international règle les relations entre des Etats
souverains. Toutefois, comme on l’a fait observer, la souveraineté ne
signifie pas que ces relations sont celles de billes de billard qui s’entrecho-
quent mais ne cherchent pas a atteindre un objectif commun. Le proces-
sus visant à renforcer la cohésion est avancé, mais il n’est pas et il ne sera
peut-être jamais suffisamment avancé pour qu'on puisse lui appliquer

35 Voir ci-dessus note 33 l’affaire List, p. 1249.

203
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 426

pleinement l’observation de Cicéron selon laquelle «la solidité d’un Etat
dépend dans une très grande mesure de ses décisions judiciaires»*°. Tou-
tefois, le sens général de cette observation n’est pas entièrement perdu: le
rôle de la Cour ne doit pas être surestimé, mais il ne faut pas pour autant
méconnaître sa responsabilité. Il y a encore beaucoup à faire pour rap-
peler aux juristes internationaux leurs obligations. Selon Jenks, nous
n’avons pas affaire à la routine des certitudes établies de la vie, mais nous
nous trouvons souvent aux prises avec les grandes questions non résolues
dont dépend lavenir du monde”. L'affaire qui nous occupe illustre par-
faitement cette vérité.

*

Pour rappeler ce qui a été dit au début de la présente opinion, la
grande question non résolue dont dépend l’avenir du monde consiste à
concilier le besoin impérieux d’un Etat de se défendre avec le besoin non
moins impérieux de garantir que, ce faisant, il ne compromet pas la survie
de l’espèce humaine. Le droit humanitaire, dit-on, doit être interprété
comme admettant une exception qui permet à un Etat d'employer des
armes nucléaires dans l’exercice de la légitime défense lorsque sa survie
est en jeu, c’est-à-dire même si un tel emploi constituerait autrement une
violation de ce droit, et cela au motif qu'aucun système juridique n’oblige
ceux qui y sont assujettis à se suicider. Tel est l’argument qui sous-tend la
deuxième phrase de l’alinéa E du paragraphe 2 du dispositif de l’avis
consultatif de la Cour.

L’implication de cette partie de la réponse de la Cour est que, selon
elle, il est possible que l’emploi d’armes nucléaires soit licite «dans une
circonstance extréme de légitime défense dans laquelle la survie méme
d’un Etat serait en cause», et donc méme si cela constituerait par ailleurs
une violation du droit humanitaire. Ce que la Cour a ainsi entendu laisser
dans le domaine du possible prend une consistance plus ferme à la
lumière de l’affaire du Lotus, telle qu'elle est généralement interprétée.
Lorsque la Cour dit qu’elle ne peut se prononcer de façon définitive, elle
dit qu’elle ne peut se prononcer définitivement sur le point de savoir s’il
existe ou non une règle prohibitive. Si la Cour se trouve dans la position
de ne pouvoir se prononcer définitivement sur le point de savoir s’il existe
ou non une règle prohibitive, on peut soutenir que, sur la base de ladite
affaire, la présomption joue en faveur du droit des Etats d’agir sans être
contraints par aucune règle de cette nature. En conséquence, la Cour
entendait signifier que les Etats sont fondés en droit à employer des
armes nucléaires. Si ce n’est pas cela qu’elle entendait signifier, cette par-
tie de la réponse n’a pas été bien conçue.

Ainsi donc, abstraction faite du caractère cruel ou excessif des souf-
frances infligées, l’existence des circonstances indiquées pourrait créer

36 Ciceron, Selected Works, traduction de Michael Grant, 1960, p. 36.
37 C. W. Jenks, The Common Law of Mankind, 1958, p. 416.

204
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 427

une exception à l’application du droit humanitaire, comme semble l’indi-
quer le mot «généralement» employé dans la premiére partie de cet
alinéa de la réponse de la Cour. Une loi peut certes prévoir des exceptions
à son application. Cependant, en l’état actuel, rien ne permet de dire que
le droit humanitaire prévoit une exception à l’effet de tenir compte des
circonstances envisagées par la Cour. Selon moi, si on admettait que
le droit humanitaire peut être mis de côté dans les circonstances indi-
quées, on se trouverait en porte à faux avec ce qui a été allégué à plusieurs
reprises et à juste titre, de part et d’autre, à savoir que la Cour doit appli-
quer le droit et non pas élaborer un droit nouveau.

Un autre point me paraît intéressant. Sans préjudice des nuances qu’on
trouve dans la manière dont la notion des «intérêts vitaux en matière de
sécurité» est formulée et dont on s’y réfère, une «circonstance extrême de
légitime défense dans laquelle la survie même d’un Etat serait en cause»,
telle que l’a définie la Cour, est la circonstance principale dans laquelle les
tenants de la licéité prétendent qu’il existe un droit d'employer des armes
nucléaires. Selon eux, en effet, en partant de l’hypothèse que l’emploi
d’armes nucléaires est licite, la nature des armes, jointe aux limitations
imposées par les conditions de nécessité et de proportionnalité auxquelles
est subordonné l’exercice du droit de légitime défense, servira à limiter
lemploi licite de ces armes à cette «circonstance extrême». Ii s’ensuit
qu’affirmer que le droit humanitaire ne s’applique pas à l'emploi d’armes
nucléaires dans la circonstance principale où l’on prétend que le droit
d'employer ces armes existe, c’est confirmer la substance de la thèse selon
laquelle le droit humanitaire ne s’applique pas du tout à l’emploi d’armes
nucléaires. Cette vue est abandonnée depuis longtemps; comme la Cour
elle-même le rappelle, même les Etats dotés de l’arme nucléaire ne la sou-
tiennent pas. Je ne suis pas persuadé qu’on peut exhumer cette thèse
tombée en défaveur par le biais d’une exception fondée sur la légitime
défense.

x *

Cela me ramène donc à la signification réelle de la question de l’Assem-
blée générale. La question porte essentiellement sur le point de savoir si
l'exercice du droit de légitime défense peut aller jusqu’à compromettre la
survie de l’humanité. A cela, la Cour répond que:

«faJu vu de l’état actuel du droit international, ainsi que des éléments
de fait dont elle dispose, la Cour ne peut cependant conclure de
façon définitive que la menace ou l’emploi d’armes nucléaires serait
licite ou illicite dans une circonstance extréme de légitime défense
dans laquelle la survie méme d’un Etat serait en cause» (avis consul-
tatif, par. 105, al. 2 E).

C’est sur cette affirmation essentielle que repose l’avis. Dans la mesure où
cette affirmation donne à entendre que le droit présente une lacune, je
crois que ce n’est pas le cas; dans la mesure où elle laisse entendre que les

205
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 428

faits ne sont pas suffisants pour susciter une application du droit, je ne
peux y souscrire. Selon moi, il existait des éléments de droit et de fait suf-
fisants pour permettre à la Cour de répondre à la question de l’Assemblée
générale, dans un sens ou dans l’autre. C’est pourquoi je ne peux partager
Vavis de la Cour lorsqu'elle conclut qu’elle ne peut se prononcer.

(Signé) Mohamed SHAHABUDDEEN.

206
